Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 1 of 105


                                   U.S.DISTRICT CO URT
                            SO U TH ER N D ISTR ICT O F FLO R IDA
                                     M IAM ID IVISIO N

                                   CASE NO.:17-60533-JEM
                                                                          FILED BY               D.C.

   Lt.Col.RODNEY SCOTT PATTERSON,
                                                                               JUN 22 2210
         Plaintiff,                                                            ctkkëtll1î.
                                                                                         0ï%
                                                                               s.D.ol
                                                                                    z4tm.-MlA(
                                                                                             .
                                                                                             zl   .




   AM ERICAN AIRLW ES,INC

         D efendant.


                       PLAINTIFF'S REQUEST FOR JUDICIAL NOTICE
                        IN SUPPO R T O F ITS M O TIO N FO R R ECU SAL

         Plaintiff Lt. Co1 Rodney S. Patterson, pursuant to Rule 20l of the Federal Rules of

  Evidence,respedfullyrequestsleaveofthisCourttotileandthattheCourttakejudicialnoticeof
  thefollowingadjudicativefactsand/orpublicrecordsinsupportofLt.ColRodney S.Patterson's
  M otion forRecusal.As grotm dstherefore,Patterson states as follow s:

         1.     Judicialnoticeisameansbywhichadjudicativefactsnotseriously opentodispute
  are established astnlew ithoutthe norm alrequixem entofproofby evidence. D i
                                                                             ppin 'D ots,Inc.v.

  Frost
      y BitesDistribution,LLC,369 F.3d 1197,1204 (11thCir.2004)'
                                                               ,Fed.R.Evid.201(a)and
  (b);seealsoFed.R.Evid.201(a).Adjudicativefactsarefactsthatarerelevanttoadetermination
  oftheelaimspresentedinacase.f#.Onecategoryofadjudicativefadssubjecttojudicialnotice
  includesfactsthatareûtgenerally known withintheterritorialjtlrisdiction ofthetrialcourt.''Id
  (quotingFed.R.Evid.201(b)(l)).Suchjudicially-noticedfactshavebeen describedasbeingûtof
  breathtakingvariety.''Id.(colledingcases).Anothexcategory indudes
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 2 of 105

                                                                                           Page 2

   fads that can be accurately and readily determ ined from sources whose accuracy cannot

   reasonablybequestioned.Fed.R.Evid.201(b)(1)A courtalsomaytakejudicialnoticeofpublic
   records.UniversalExpress,Inc.v.ULS.SecuritiesandExchangeCommission, 177 Fed.Appx.52,

   53(11thCir.2006).Judicialnoticeofappropriateadjudicativefactsmaybetakenatanystagein a
   proceeding,includingatthesummaryjudgmentstage.Dl
                                                  ppin'Dots,Inc.,369F.3d at1204,
                                                                               .Fed.
   R.Evid.20149.Courtshavewidediscretion to takejudicialnoticeoffacts.Id;Fed.R.Evid.
   201(c).
                 Because the following adjudicative facts and/or public records relevant to a
   determ ination of the claim s presented in this case are generally known w ithin the territorial

  jurisdictionofthisCourtandarenotsubjecttoreasonabledispute,judicialnoticeshouldbetaken
   ofthem :

          *      On January 06,2012 the United StatesCourtofAppeals, Eleventh Circuitissued

   thejudgmentandacopyofthecourt'sopinionasthemandateofthiscourtregardingthePlaintiffs
   fonnercounselW illiam R .A m long, Esq attached hereto asExhibit 1.




   Dated:Junezo,2019                                 Respectfully submitled,



                                                          D;.        .
                                                     Rodney S.Patterson,Lt.Col.,Pro Se
                                                     E-m ail: jq
                                                               p
                                                               .
                                                               .qlgpaûersonz47@ gmail.com
                                                     1092 N W 139thTenuce
                                                     Pem brokePines,FL 33028
                                                     (704)231-0909(phone)
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 3 of 105




                                                                                 Page 5
                                        CER TIFIC AT E O F SER VIC E



           ILt.Co1Rodney S.Patterson,Pro SeAppellanthereby certify,thatatrtzeand corred copy
    oftheforegoingwasservedby U.S.M ailon June20,2019ona11counselorpartiesofrecord onthe
    Serd ce ListBelow .



                                                      g,oz<.5/>
                                                     SignatureofFiler



                                               Service List

                                              V ia U .S.M ail


   M ichaelA .H olt
   mholt@ fisherphillips.com
   Florida BarN o.:91156
   FISH ER & PH ILLIPS L LP
   450 EastLasOlasBoulevard
   Suite 800
   FortLauderdale,Florida 33301
   Telephone:(954)847-4709
   M arkW .Robertson(ProHac Vice)
   mrobertson@omm.com
  O 'M ELV EN Y & M YER S LLP
  Tim e Square Tow er,7 Tim es Square
  N ew York,N ew York 10036
   Telephone:(212)326-2000
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 4 of 105




   TristanM orales(ProHacVice)
   tmorales@omm .com
   O 'M ELV EN Y & M Y ER S LLP
   1625 Eye Street,N orthw est
   W ashington,D C 20006
   Telephone:(202)383-5300
   AttorneysforAmericanAirlines,Inc.
   Karen Coolm an Am long
   FloridaBarNo:275565
   kamlong@-rheAmlongFilnn.com
   A M LON G & A M LON G ,P.A .
   500 N ortheastFourth Street
   FortLauderdale,Florida 33301-1154
   Phone:(954)462-1983
   Fax:(954)523-3102

   W illiam R.Am long
   W Ramlong@ TheAmlongFirm.com
   A M LON G & A M LON G ,P.A .
   500 N ortheastFourth Street
   FortLauderdale,Florida 33301-1154
   Phone:(954)462-1983
   Fax:(954)523-3102
   CounselforAmlong & Am long,P.A.

   N oelChristian Pace,Esq.
   206 N W 91ST STREET
   EL PORTAL,FL 33150-2259
   Noel.c.pace.escl@ cmail.com
   (305)219-1191
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 5 of 105




                          EX H IB IT l
 Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 6 of 105
    Case 1:94-cv-0268O-JAL Document626 Entered On FLSD Docket01/12/2012 Page 1 of100

                               United StatesCaurtofAppeals
                                             EleventhCircuit
                                          56FofsythStrevt,N.W .
                                          Allanla,Geor&ia 30303
JohnLey
Clerk oftheCourt                                                      FILED W        *       'RndfoY Ae it
                                                                                     www. ll.uscnurœ giv
                                           January06,2012               JàN 11 2212
                                                                       STEW N M LARIX RE
           Steven M .Lsn'more                                     '     CLERKU ï DIST W .
           clerk k;s Disz ctcourt                                        s D.offté -M/Ml
           40oéklâMlAvsRM gN09
           M IAM I FL 33128-1813
           AppealNumber:07-14077-11H
           CMeStyle:FlorideNorelusv.Denny'sInc.
           DiseictCourtNumber: 94-02680 CVUAL

         n eenclosd certise copyoflojudgmentandacopyofthiscourfsopinion areherebyissued
         as them andateoftlliscourt.                                        .,. .,


         'Dl:clck ofthe courtoragency zhown aboveisrm uewsted to acknowlu gere eipton    .

         thecopy ofthisletterenclosed to tlx clerk.
         A copyofthisletter,rdtlw judgmentfo= ifnotd gbovesbutnotacoov ofthecourfs
         deaiRion isalsobeingm ailed to counselandpr0 x parties. A copy oftlm court'sdedsion
         waspreviously mailedto counselandprosepartieson thedateitwasissud .

                                             Sincerely,
                                             John Ley,Clerk ofCourt
                                             Re lyTo:James0.Delaney(404)335-6113

        Encl.




                                                                                             MDT-I(05/2006)
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 7 of 105
  Case 1:94-cv-0268O-JAL Document626 Entered on FLSD Docket01/12/2012 Page 2 of10O



                 U nited States C ou rt ofA pp eals
                                     For the Eleventh Circuit


                                             N o.07-14077                  FILED
                                                                   u s COURT   OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                        DiskictCourtDocketNo.            Dec 2#.2010
                                           94-026s0-CV-JAL               Jolm LEy
     FLORIDE NOM LUS                                                       CLERK
                           ,
     mk.a.Lavictore Rem y,

                     Plaintift

    KAREN COOLM AN AM LONG ,
    W ILLIAM R.AM LON G,
    AM LONG & AM LONG ,P.A .,
                                                                      Tn- Cmp .
                     Interested-parties-Appellants,                Q e U.S. rt             '
                                                                         Elev
    Verskls                                                       By'              -
    DENNY'S,W C..                                                        A:u a,%       '
    T.W .SERW CES,INC.,
    M EOS CORP,m C.,
    a Florida cop oration,
    ASIFJAW M D,
    individually,
    RAHEEL HAM EED ,
    individually,

                     Defendanl-Appellees.


                               Appealfrom theUnitedStatesDistrictCourt
                                   forthe Southem Dt
                                                   'strictofFlon-da


                                          JU D G M EN T
            Itisherebyordered,adjudged,anddecreedthalllw attachedopinion includedhereinby
   refere6nsut:' MnNodtheludm entofthiscourt.
                           y*'
                            x
                                            Entered: Decem ber2:,2010
              JAN#4 2212               F0rtheCourt: blm Ley,Clerk
                                                By: Gilmo N ancy
         :.= lR.roFp pu tn
         .
           4FLANTA GK
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 8 of 105
  Case 1:94-cv-0268O-JAL Document626 Entered on FLSD Docket01/12/2012 Page 3 of100




                                                                           (PUBLISHI

                     IN THE U NITED STATES COURT OF A PPEALS
                                                                       FD ED
                                FOR THE ELEVENTH CIRC 11 s COURT oy APPEALS
                                                                 .

                                                                 ELEVENTH CIRCUIT
                                                                    DEC 28,2010
                                         N o.07-14077                JOHN LEY
                                                                      CLERK

                            D .C .D ocketN o.94-02680-CV -JA L

       FLORIDE N ORELU S,
       a.k.a.Lavictore Rem y,

                                                                               Plaintiff,


       KA REN C OO LM A N A M LO N G ,
       W ILLIAM R .A M LO N G ,
       A M LO NG & A M LO N G ,P.A .,

                                                        Interested-parties-A ppellants,

                                           V CCSUS

      D EN N Y 'S,IN C.,
      T .W .SERV ICES,IN C .,
      M EO S CO RP,IN C .,
      a Florida corporation,
      A SIF JA W A ID ,
      individually,
      RAH EEL H A M EED ,
      individually,

                                                               D efendants-A ppellees.
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 9 of 105
  Case 1:94-cv-02680-JAL Docum ent626 Entered on FLSD Docket01/12/2012 Page 4 Of10O




                            Appealfrom the United StatesDistrictCourt
                                for the Southern D istrictof Florida


                                        (Decembcr28,2010)
       B efore TJO FLA T and C A RN ES,C ircuitJudges,and B O W EN ,*D istrictJudge,

       C A RN ES.C ircuitJudge:

              N o one's m em ory isperfect. People forgetthings or getconfused,and

       anyone can m ake an innocentm isstatem entortw o, O r m aybe even three or four.

       Butnot868 ofthem . In thiscase,thc plaintiff's attorneys,W illiam and K aren

       A m long,filed a sixty-three page errata sheetcontaining 86* attem pted changes to

       their client's deposition testim ony,w hich w asthe sole source ofevidentiary

       supportfortheirclient's claim s. The district courtexercised its authority under28

       U.S.C.j 1927to sanction theAmlongs.Thisistheirappeal,ormorespeciscally
       their second appeal.

                                                  1.



             In M ay 1994,Floride N orelus,an illegalim m igrantfrom H aiti,and tw o of

       herbrothers m ctw ith D ebra Valladares,a M iam iattorney specializing in fam ily


             *Honorablc Dudley H . Bowen,Jr.,United StatesDistrictJudge forthc Southem District
       ofGeorgia,sitting by designation.
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 10 of 105
  Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 5 of100




         law andpersonalinjury litigation.Norelus'nativetongueisHaitian French Creole
        and shc has som e difficulty with English, so herbrotherstranslated forher. A tthe

        meeting,N orelustold V alladaresthatshehad suffered ancarly year long ordealof
                                                                                -




        sexualabuse,including rape,inflicted by AsifJawaid and RaheelHam eed. Those

        two m en,w ho w ere room m ates, m anaged separate Denny's restaurants w here

        N oreltls w orked as a bus person, prep cook,and dishw asher. A tthe m eeting one of

        Norelus'brotherstold ValladaresthatJaw aid had adm itted sexually abusing

        N orelus.

              A fter m eeting w ith N orelus, attorney V alladares visited the tw o D enny's

       restaurants w here N orelus had told herthatm uch ofthe alleged abuse occurrcd.

       D uring thesc visits,V alladares spoke w ith a D enny's em ployee, Edm ond R eed,

       and a regularpatron,John G reen, aboutN orelus'allegations. 8 0th dcnied having

       w itnessed thekind ofsexualm isconductthatNorelusallegcd. A ccording to

       V alladares,R eed did tellhcr thatJaw aid, in V alladarcs'w ords,Ktdefinitely had a

       thîng for(Norelusjandthatshewaslikehisproperty.''Greenagreed, adding that
       he feltsorry forN orelus because Jaw aid trcated her, in V alladares'w ords,<sas a

       Slave ''

             A tthispoint,V alladarcs gothelp from another attorney, Joseph C ham brot.

      Chambrotdid notinvestigateN orelus'allegations, butinstead agreed to involve
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 11 of 105
  Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 6 of100




        him selfw ith the case btcause he believed N orelus dilooked like a victim ''and

        'ilooked likcsom eone who had been raped.''NeitherValladaresnorCham brothad

        any experiencew ith Title Vlllitigation. so thepairsoughtthe help ofW illiam and

        K aren A m long and their firm ,A m long & A m long, P.A . The A m longs are

        cxperienced Title V llattorneys.

                                               B.

              In A ugust 1994,m onths after the nearly year-long period of alleged abuse
                                                                 ,




        had ended,N orelus reportcd the alleged incidents to the police and to the ow nersof

       the D enny's restaurants. The investigation undertaken by the restaurantow ners

       uncovered no evidence to supportN orelus'claim s. Follow ing the policc

       investigation,the State A ttorney decided notto prosecute thc case due to

       t'inconsistenties and contlicts''in N orelus'accountof the cvents and a lack of

       corroborating evidence. The Amlongsknew aboutthe resultsofthe investigation

       and the StateAttorney'sret
                                -usalto prosecutebcfore they engaged in the conduct

       thatled to the sanctionsagainstthem .

             V alladares and C ham brot,w orking from a sam ple com plaintprovided by thc

       A m longs,filed N orelus'initialcom plainton D ecem ber 19, l994 in the U nited

       StatesDistrictCourtforthe Southern DistrictofFlorida. In January 1995, the

       Am longs assum ed prim ary rcsponsibility forrepresenting N orelus, although



                                                 4
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 12 of 105
  Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 7 of100




        Cham brotand Valladartsrem ained m inim ally involved asco-counselthroughout

        the litigation. Noreluswasdeposed forthe firsttim e in thepresentcaseon August

        3,1995. TheA mlongsfiled amcnded complaintson bebalfofNoreluson July 27,

        l995 and February l2, 1996. The February 12 am ended com plaintcontained

        claim sofsexualharassm ent,retaliation, battery,unequalpay,invasion ofprivacy,

        intentionalinfliction ofem otionaldistress,false im prisonm ent, and negligent

        hiring,training,retention,and supervision. The five defendants w ere D enny's,

        Inc.,its parentcom pany,a D enny's franchisee, and Jaw aid and H am eed.

              Ifthe story underlying N orelus'com plaintistrue, fornearly a year,from

        June 1993 to M ay l994,shewascollstantlysubjected to sexualharassmentand
        abuse by a relentless aggressor, Jawaid.Hewas,shealleged,occasionallyjoined

        in his gross m isconductby his room m ate H am eed. In hercom plaintN orelus

       alleged thatoveran elevcn-m onth period w hile she w orked forD enny's, shc w as

       notonly scxually harassed butalso assaulted, battered,kidnaped,and raped. She

       alleged thatJaw aid Ssrepeatedly''sexually assaulted herby touching herbreasts,

       genitalia,and buttocks. She alleged thathe repeatedly forced her to have oral,

       vaginal,and analintercourse w ith him in various areas ofthe restaurant, including

       the m en's bathroom ,the w alk-in area in frontof the freezerroom , the stockroom ,

       and in the m anager's officc w hile the office w indow w ascovered w ith a piece of



                                                 5
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 13 of 105
  Case 1:94-cv-O268O-JAL Document626 Entered on FLSD Docket01/12/2012 Page 8 of100




        cardboard. She testitied in her deposition thatJaw aid forced berto have oralsex

        ççalm ostevery day''for eleven m onths.

              NorelusclaimedtbatJawaidofferedherjob advantagesifshewentalong
        w ith his sexualadvances and threatened to reporther to im m igration authorities or

        to refuse to file necessary im m igration paperw ork ifshe did not. N orelus also

        claim ed thatw htn she refused Jaw aid's sexualdem ands, hc assigned her

        unpleasantduties like cleaning the m en's restroom . She alleged thatduring one of

        the tim es w hen she w as forced to clcan the m en's rcstroom atthe restaurant

        H am eed m anaged,he forced her to have sex w ith him there.

              M ostof the conductN orelus alleged occurred entirely atw ork, although

        som e ofitallegedly began atw ork and ended atthe m anagers'hom e. For

        exam ple,according to N orelus,Jaw aid and H am eed m ade her leavt w ork early on

        a few occasions to go to theirhouse forsex. She alleged thaton one occasion she

       w as forced to leave w ork early and w astransported to the house w here Jaw aid and

       H am eed lived. There,she allcgcd,the tw o m en restrained her, raped her

       repeatedly,and forccd a hairbrush into hervagina. M ostofw hatallegedly w ent

       on,how ever,occurred atw ork during regularw ork hours'

              Despite N orelus'allegationsofpervasive harassm ent,gross abuse, and

       ram pantcrim inalbehavioragainsther,w hich occurred in various areas oftw o


                                                  6
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 14 of 105
  Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 9 of100




         Denny'srestaurants over the coursc ofalm osta year, no one else saw orheard a

         thing. A tleastseven ofN orelus'co-w orkcrs, whom the Am longshad planned to

        callas w itnesses in suppol'
                                   tofherallegations, actually contradicted those

        allegationsunderoath w hen deposed by dcfcnsecounsel Those w itnesses w ere
                                                                      .




        specifically asked ifthey had evcr heard Jaw aid m ake any sexualcom m entsto

        N orelus,ifthey had cver seen Jaw aid touch N orelus in a sexualw ay, and ifthey

        had seen Jaw aid touch any fem ale em ployee in a sexualw ay. A l1ofthem

        answ ered ttN o''or ççN ever''to those qucstions,

               O ne of thosc w itnesses w as a w aitress nam ed R ose Boleda, w ho w orked the

        sam c shiftas N orelus, W hen asked aboutthe interactions ofJaw aid and N orelus
                                                                                                ,

        Boleda testified: ttInever saw anything outofthe ordinary to say thatanything

       w as going on.''' A ftergiving sim ilartestim ony, som e ofthe otherw itnesses stated



              'Boledaalso testiticd thata formerDenny'semploycc, who did notlike Jawaid and
       ét
        wantedtobring (Jawaidldownanyway''thathecould, had attem pted to getherto falsely state
       thatshehad seen the sexuaihalussm cntand had told him aboutit. She testified thatthe fonmer
       empl
       D oyeetold herthathe had gottenNorelussome attorneysand 'tapparcntly . . . any tim e
         enny'sRestauranthasa...scxualharassmentsuitinFlorida(thelawyerq goafterDenny's
       andthcyalwayswin.''(Theattorneystheformeremployeewasrefeningtoweretheones
       handling thislawsuitbefore the Amlongsgotinvolved ).



               Itgetsworse. John Grecn, a regularcustomeratthe Denny's location zawaid managed
       testified in adeposition thata çûwoman attom ey''who identilied herselfasNorelus'counselhad,
       offered to writehim acheck ifhe would give false testimony supporting Norel
       h                                                                           us'claim butthat
         ehad refused. The bribery attemptG teentestified abouthappened before theAm long
       i                                                                                   sgot
       tnvol
        h ved in thiscase,butGreen'sdeposition testimony putthem on notice aboutit. Even though
         e Amlongsthemselvesapparently did notread thedcpositions, they did havean associateat
       Green'sdeposition who took notesfortheln abouthis tcstim ony.
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 15 of 105
 Case 1:94-cv-0268O-JAL Document626 Entered on FLSD Docket01/12/2012 Page 10 of100




        thatthey wondered why Norclushad identified them ashaving seen orheard

        som ething.

              N onc ofthe co-w orker w itnesses testified to having seen orheard anything

        impropcr. Some wentfurther,and based on theirexperiencesw ith Jaw aid

        cxpressed doubtthat such conductcould have occurred. Rose B oleda testified tbat

        when Jawaid would*thearg)thegirlstalking aboutsomething gsexual)he(wouldl
        walkl)rightout.Hegetsveryupset.Hedoesn'tlikethatatall,sohewouldnever
        (engageinthealleged conductl,''W hen asked aboutthe allegations against
        Jaw aid,D cnny's line cook Evon M artin shook his head and said: çtlt'sjustnothim

       to do that .... H e's notthe kind ofguy w ho w ould talk aboutsex orm ess w ith

       people like that.'' M artin also testified thathe had receivcd a phone callfrom

       N orelus telling him thatshe w assuing Jaw aid for sexualharassm entand w anted to

       meetwith M artin to talk. M artin noted thatduring theirconversation Norelushad

       complained thatttllawaid)mademework sohardz''butshesaidnothing about
       Jaw aid having sexually harassed htr,

             From the deposed w itnesses'descriptionsofthe restaurantsinvolved, itis

       inconceivable thatgross sexualharassm entand m isconductcould have occurred on

       a near-daily basis fornearly a year,asN orelusclaim ed itdid, w ithoutany

       w itnesscs having seen or heard anything. According to Boleda,therc istino w ay



                                                 8
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 16 of 105
 Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 11 of100




        anythingisgoingtohappen inthatlittletinyrestaurantand gsomeemployeesarej
        notgoing to see w hat's going on.'' A nother w aitress, M ichele Stew art,explained

        thatb'everything is open. Em ployees arc alloverthe restaurant.'' She agreed that

        ççgtlhere'snoway''theconductNorelusallegedcouldhaveoccurred withoutsome
        em ployee seeing something. Linecook M artin testifiedthatitwould be

        ttim possible''for the conductalleged to occurw ithoutpeople know ing because the

        restaurantis tbtoo sm all-''

              Evcn theareasofthcrestaurantthatseem them ostprivate, like the rcstroom

        or the stockroom ,w ere notcom pletely shielded from view . W hen cleaning thc

        m en's restroom , w hich w aspartofN orelus'duties as an em ployee the typical
                                                                          ,


       procedure w as to prop the dooropen w ith a m op bucket. Evcn ifthatw as not

       done,them en'srestroom stilldid notprovidetotalprivacy. A ccording to an

       em ployee'sdeposition tcstim ony,aperson using the pay phone outsidethe m en's

       restroom could see insidew hen thedooropened. O nce a person could see into the

       restroom ,he could see w hether som eone w as in the stalls because the stalldoors

       did notreach a1lthe w ay to the ground.

              A lthough one stockroom w as locked during partofthe graveyard shift, it

       w as open during the 7:00 a.m .to 3:00 p.m .shiftthatN orelus w orked, The

       restaurantstayed SKltloobusy to keep gthestockroom)locked,''withcmployees


                                                 9
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 17 of 105
 case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 12 of1OO




        running in and outof itto getsupplies throughoutthe day. The m anager'soffice

        w as locatcd rightbeside the em ployees'break area and table. W hen the office

        doorwasclosed,som eont seated atthebreak table coultlhearwhatw asgoing on

        inside the officc ifshc listened,although w hatshe heard w ould notbe perfectly

        clear. The door to the w alk-in arca in frontof the freezerhad a w indow in itas

        w ell,and unless thatw indow w as fogged up because the doorhad been opened

        recently,itprovided a clearview into the area.

              A nd Jaw aid him self had little privacy, A sm anager ofthe restauranthe w as

        often in demand.Onelinecook explained indepositionthatçtEeqvel'y singiefive
        minutesgsomeemployee)needls)somcthing from themanager,whereishegoing
       to hide?'' W ith so little private spacc,ifN orelus'allegationsofram pant

       harassm ent,sexualm isconduct,and assaultw ere true, som eone w ould have seen

       som ething. N orelus'co-w orkers,w ho w ould have seen orhcard som ething,

       testified undcroath thatthey had notseen or heard anything.

             A fter the w itnesses 1he A m longsplanned to callto corroborate N orelus'

       allegations failtd to do so,counselfortht defendants w arncd tht A m longs çtthat

       the case lacked m eritand m ightresultin sanctions.'' The A m longs, how ever,w ere

       undeterred by the com plete lack ofcorroboration and the m ountain ofevidence

       contradicting their client's claim s,w hich the depositions ofpotentialfactw itnesses
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 18 of 105
 Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 13 ot10O




        uniform ly revealed.

              No one from theAm long firm deposed any factw itnessesin thiscaseor

        ordered transcriptsofany depositionsthatweretaken by the defendantsuntilthe

        sanctions hearing thatresulted from the subm ission of the sixty-three page errata

        sheet. The Am longshad,however, sentoncortw o associatesto atleastten ofthe

        thirteen w itnesses'depositions, and those associatcs provided the A m longsw ith

        sum m ariesofthe testim ony from theirnotcs. The m ore experienced ofthe tw o

       associatcsexpressed herdoubtsaboutthe caseto Karen Am long w ho disregarded

       the associate'sconcerns.

              N orelus herselfw asnevera stable or reliable w itness. Her second

       deposition,w hich took place during January and February of 1996, spanned eight

       days. A tlcastone of the A m longs'associates attended each session ofN orclus'

       deposition,although neitherofthe Am longsdid. D uring the deposition an

       interpretertranslated the qtlestions into Haitian French Creolc forN orelusand

       translated heransw ers into English. Throughoutthe course ofthe deposition

       N orelus exhibited em otionaland crratic behavior.

             From the firstday ofherdeposition,N orelus Iied. For exam plc,w hen asked

       ifshc knew anyone nam ed Lavictore Rem y, N orelus testified thatshe did not.

       Latershe was forced to adm itthatRemy w ashercousin and thatshe had falsely
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 19 of 105
 Case 1:94-cv-O2680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 14 of1O0




        used R em y'snam e in herapplication to w ork atD enny's. W hen asked ifshchad

        lied,N orelusresponded'
                              . tto fcourse. W hat'swrong with that?''

              M ore troubling testim ony from Norcluswasto com e. A tseveralpoints

        during her deposition,shc directly contradicted statem ents she had m adc in her

        com plaint. Forexam ple,in her com plaintN orelusalleged thatJaw aid had forced

        herto have oral,vaginal,and analsex in the walk-in area in frontofthe freezer.

        Butduring deposition she testified thatno sex had occurred there N orelus also
                                                                         .




       alleged in hercom plaintthatJaw aid had forced her to have oral, vaginal,and anal

       sex in the rcstroom and in the stockroom and in the m anager'soffice. Butshe

       testified atherdeposition thatno vaginalor analintercourse had taken place atany
                                                                ,



       ofthose locations.

             N orelus alleged in her com plaintthatthe m anagers retaliated againsther at

       w ork aftershe com plained to restaurantauthorities aboutthc sexualharassm ent.

       Butshe testified in herdeposition thatshe had notcomplained untilaftershe

       resigned from herjob,whichmcansthatno retaliationcouldhaveoccurred at
       w ork. N orelus also allcgcd in hercom plaintthatafterthe m anagers raped herw ith

       a hairbrush,she soughtm edicalattention. Butather deposition N orelus testified

       thatshe had notsoughtm edicalattention, and in response to otherdiscovcry

       requestsofthe defendantsshew asunableto nam eany health care provideror


                                                12
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 20 of 105
 Case 1:94-cv-0268O-JAL Document626 Entered on FLSD Docket01/12/2012 Page 15 of100




        facility she had visited.

              D uring the tim e period in w hich N orelus'deposition was being taken, the

        Am longsarranged forherto undergo apolygraph exam ination. A ccording to

        K aren A m long,thcy arranged for the polygraph in order to probe thc truthfulness

        ofNorelus'claims ofabuse.Norelusunderw enta second polygraph examination

        afterthc lagtday ofher depogition. To conductthe exam inations,the A m longs

       hired G torge Slattery,a w ellrespected polygraph exam iner w ho had done w ork for

       various law cnforcem entagencies. Slattery w as ofthe opinion thatboth

       exam inations show ed that,w hile she was lying aboutsom e things, N orelus w ag

       telling the truth abouther core allegations ofsexualabusc.

              The A m longs also decided to have a clinicalpsychologistassessN orelus'

       m entalstate. They selected Dr.A strid Schutt-Aine,apsychologistwho spoke

       Haitian French Creole,to perform the evaluation. Shew asofthe opinion that

       N orelus'sym ptom s w ere consistentw ith those exhibited by people suffering from

       Post--rraum atic StressD isorder. The record containsno evidence, how ever,that

       Dr.Schutt-Aine form ed any opinion aboutthe source ornatureofany trauma

       N orelushad suffered.

             A tthispoint,the A m longs decided to continue pursuing the law suit. A spart

       oftheirpreparation for trial, they instructed one oftheir associates to revicw
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 21 of 105
 Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 16 of100




        N orelus'deposition testirnony with her.N orelus'brother, whom theA mlongshad

        listed asa potentialfactwitnessin supportofherallegations, served as an

        interpreter. D uring this process, the associate rcad aloud to Norelusthequestions

        asked by defensc counselduring the deposition. The brother interpreted those

       questionsforN orelusand then interpreted heranswers forthe associate.

              The A m longs'associate then prepared an errata sheet. The finishcd product

       crrata S'sheet''w as actually sixty-three sheets thatm ade 868 changes to N orelusg

       deposition testim ony. The reason given for m ore than 500 ofthe 868 changesto

       Norelus'deposition testimonywasmerelythatNorelusçtldlid notunderstandwhat
       w asbeing asked.'' The reasons given form ostofthe other changes in N orelus'

       testim ony w ere classified into three broad categories: tçpoortranslation by

       interpreter,''<tclarification ofresponsey''and tirefreshed recollection.'' A tthe end of

       the lengthy errata sheetNorelussigned asworn statementcertifying thatshehad

       read the transcriptofher deposition and thatitç4is a true and accurate recording of

       the proceedings had atthe tim e and place designated w ith the exceptions, if any,on

       the ERRA TA sheet.'' V eda R usso,the office m anager for the courtreporting

       service thathad transcribed N orelus'dcposition, notarized N orelus'signature and

      the date thatshe signed it, w hich w asJune 14,1996, By creating ç%exceptions''to

      the deposition transcriptbeing ç$a trueand correctrecording''oftheN orclus'


                                                 14
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 22 of 105
 Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 17 of10O




        answ crs to the deposition questions, the errata docum cntw as intended to be, and

        was,made apartofthedeposition. N orelus did notsign the deposition, exceptby

        meansofthecrratadocumentand subjecttothemassivenumberofexceptions
        conlained in thatdocum ent.

              The firsttim e thedefendantsheard anything aboutthe errata docum entw as

        onJune 19,1996,whichwasafterdiscoveryhad closed andjustthreewccks
       before trialw as scheduled to begin. O n thatdate the particshad a conference call

       anddiscussed aproposed amendedjointpretrialstipulation Tw o days later,in a
                                                                         .




       teM otion forExtension ofTim e to Prepare the PretrialStipulation,''the defendants

       inform ed the districtcourtthatduring the June 19 conference call, they tâw ere told

       forthe firsttim e thatPlaintiffhad filed a 50 to 60 page Errata Sheetm aking

       extensive icorrections'to Plaintiff'sdeposition''and thatthedefendantshad not

       yethad an opportunity to review the errata sheet.z On A ugust 1 1996,the
                                                                      ,


       defendants filed a m otion to dism iss the com plaint, arguing thatthe num ber and

       naturcofthechangesdemonstrated thatNorelushadcommittcd perjuryduringher
       deposition. The districtcourtdenied the m otion, stating thatdism issalw asan



             2Thcrecord doesnotindicate thattheerrata sheetwasliled with thedistrictcourtuntilit
      wasattachedasan exhibitto thc defendants'motion to dism iss, which waSfiled on Augustl,
      1996.ln theirm otion to dism iss, counselforthedefendantsstated thatthey firstreceived a copy
      ofthe errata sheeton June20, 1996,the day aftertheconference callwith opposing counsel
      The Amlongsdo n0tdisputethat, and there isnothing in the record to indicate to thecontrar.
                                                                                               y.
                                                   15
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 23 of 105
 Case 1:94-cv-02680-JAL Docum ent626 Entered on FLSD Docket01/12/2012 Page 18 of100




        4:inappropriate rem edy''atthatpointbecause dism issalisonly appropriatew hen

        ç'theplaintiff's1ieisestablished beyond doubt''and thatitwas 'çunclearto the

        CourtatthisjuncturewhetherthePlaintiff'soriginalorrevised version ofthefacts
        constitutesthetruth.'' Instead ofdism issing Norelus'case, the courtordered her

       deposition rcopened, w ith N orelus to pay the costs of it. The digtrictcourtalso

       ordered N orelus to file an appendix to herdeposition identifying, describing,and

       explaining in detaileach ofthe changes m ade to hcrtcstim ony in the second

       deposition.(Apparently,thatwasneverdone)       .



              N orelus'third deposition occurred in Septem ber 1996 and lasted thrce days

       before itw as abruptly ended. K aren A m long attended this deposition in person.

       N orelus behaved m uch as she had in her second deposition She again had trouble
                                                                    .




       rccalling facts,including those contained in the recently subm itted errata sheet.

       Finally,afteraheated exchange in which N orelusresponded sarcastically to his

       questions,defense counselended thc deposition.

             O n O ctober I6,1996,thc districtcourtentered an orderm aking N orelus and

      theAmlongsjointly responsibleforthecostsofreopening thedeposition W hen     .



      N orelus and the A m longs rcfused to pay those costs, the districtcourtdism issed

      thelawsuit.Norelusappealedtheresultingjudgmentagainsther, butw cdism issed
      the appealbecause she failed to prosecute it, See A m lpng & A m lpng, P.A .v.
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 24 of 105
 Case 1:94-cv-O2680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 19 of100




        D enny'salnc-,500 F.3d 1230,1236 (11th Cir.2007)(Amlong I).
                 -




              The proceduralhistory ofthe sanctionsproceedingsissctoutm ore fully in

        A m lonM 1,500 F.3d at1236-37,butw e w illsum m arize thathistory beforc

       discussing the proceedings thathave taken place since w e issued our opinion in

       A m long 1.

              A fter the dism issalofN orelus'com plaint, severalofthe defendantg filed

       m otionsasking the districtcourtto im pose sanctions againstN orelus and thc

       A m longs. A tthe direction ofthe districtcourt, amagistratcjudgeconductedan

       evidentiary hearing and filed a reportand recom m endation containing findings of

       factand conclusionsoflaw . 1d.at 1236. The recom m endation w as thatthe district

       courtassess attorney's fees againstN orelus under42 U .S.C.j2000e-5(k)butnot

       againsttheAmlongs. Id. Themagistratejudgefound thatthcAmlongs, iefrom
       beginning to end,believed in plaintiff'scredibility asto the tcore allegations'of

       thelawsuit()andgenuinely believedthatplaintiff'sclaimsweremcritorious
       despiteplaintifFsinability to testify completely and truthfully aboutseveral

      aspectsofhercase.'' On thatbasisheconcluded tithattheA mlong'sconductdid

      notamountto bad faithconductjustifying sanctionsunder28U.S.C.j 192719 1d.    .



      at 1237,



                                               17
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 25 of 105
 Case 1:94-cv-O268O-JAL Docum ent626 Entered on FLSD Docket01/12/2012 Page 20 of100




               Thedefendantsobjected to thereportand recommendationand askedthe
        districtcourtto im pose sanctionson the Amlongs W ithoutconducting itsown
                                                            .




        evidentiary hearing,thedistrictcourtsustainedthedefendants'objections.
        Rejectingthereportand recommendation,thecourtorderedtheAmlongstopay
        sanctions. Theorderddrequired the Am longspersonally to pay,''am ong other

        amountsnotatissuehere,G$atotalof$389,739.07 to coverattorney'sfees and costs

        the defendants had incurred after the filing of the errata sheet-'' 1d.

               The A m longs appealed. In Am lona I w e concluded thatSçthe districtcourt

       abused itsdiscrction and clearly erredwhen itsquarely rejected themagistrate

       judge'sfindingsoffactandcredibilitydeterminationsandsubstituted itsown,
       w ithouthearing so m uch as a single w itness ata sanctions hcaring.'' Id.at l25l.

       W e reversed and rem anded the case to the districtcourtw ith instructions thatit

       chooseoneoftwooptions: 44Itmay acceptthem agistratejudge'sbasicfindingsof
       factandthenreach itsown determinationastowhetherthegAm longs')conduct

       gwarrantedsanctfonsunderj 19271*'or,inthealternative,''thedistrictcourtmay,
       ifitso chooses,conductitsow n hearing asa preludc to m aking a ncw

       detcrm ination-'' Id.

             Onremand thedistrictcourtadopted themagistratejudge'sfactualfindings
       and dcclined to hold itsow n evidentiary hearing. The courtnevertheless


                                                  18
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 26 of 105
 Case 1:94-cv-O2680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 21 of100




        reimposed sanctionson theA mlongs, rejectingthemagistratejudge'slegal

        conclusions asbased on a flaw ed understanding ofthe standard for im posing

        sanctionspursuanttoj 1927.Thecourtviewed thequcstion beforeitaswhethcra
        reasonable attorncy w ould have filed the errata sheetand continued to pursue

        Norelus'claim sknow ing whattheA m longsknew atthe tim e they m ade and filed

        the shectand continued w ith the case. The courtansw ered thatquestion in the

        negativc,explaining:

              I'
               rhelnumerouschangescontained in thecrratasheetshouldhave
              related totheAmlongsthatLNorelus)wasnotabletorelatea
              consistentaccountofthe eventsunderlying her claim s. Therefore,the
              Courtfinds thatthe preparation and filing ofthe Errata Sheetitself,
              com bined w ith the im proper m cthods ofpreparation and the factual
              contentofsuch ErrataSheet,constitutedobjectivelyrecklessconduct
              on the partofthe A m longs,w hich was so egregious thatitw as
              tantamounttobad faith.M oreover,theAmlongsgjcontinuedto press
              forw ard with theircase afterthe filing oftheErrata Sheetand in spite
              ofthefactthat(Norelusjcontinuedtoevadereasonableinquiry
             concerning herevolving accountofeventsallegcd in thiscase during
             herreopened deposition. Taken together, thisobjectively reckless
             conductunreasonably and vexatiously multiplied the instant
             proceedings.

       (citationsomitted).Thedistrictcourt'sawardofsanctionshcld theAmlongs
      jointly and scverallyliable forthedefendants'costs,expenses, and attorney'sfees
       incurred from the date the errata sheetw as subm itted untilthe initialim position of

      sanctionsby thedistrictcourt. Thesanctionsaward included the costs, expenses,




                                                19
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 27 of 105
 Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 22 of100




        and fees incurred in connection w ith the sanctions proceedings. The sanctions

        amountimposed by the districtcourtfollow ing rem and totaled $387,738.45.

              The Am longsthen broughtthisappeal, contending thatthe districtcourt

        abused itsdiscretion in im posing sanctionsagainstthem under j 1927 They also
                                                                               .



       contend that,even ifthc districtcourtdid notabuse itsdiscretion by im posing

       sanctions,itdid so by including in the sanctionsaw ard the costs, expenscs,and

       fees arising from the sanctiong proceedingsthem selves.

                                                II.

              W e review the districtcourt's im position ofsanctions under28 U . S.
                                                                                  C.j
       1927 only foran abuse ofdiscretion. Schw artz v.M illon A ir.Inc.,341 F .3d 1220,

       1225(11th Cir.2003).$'Theapplication ofan abuse-of-discretionreview
       recognizestherangeofpossibleconclusionsthetrialjudgemay reach.''Unitçd
       States v.Frazier, 387F.
                             3d 1244,1259(11thCir.2004)(enbanc).
             By definition ...undertheabuscofdiscretion standard ofreview
            there willbe occasions in w hich w e affirm tbc districtcourteven
            though w e w ould have gone the otherw ay had itbeen ourcall. That
            ishow an abuse ofdiscretion standard differs from a de novo standard
            ofreview . A s w e have stated previously, the abuse ofdiscretion
            standard allows#'a rangcofchoice forthedistrictcourt, so long as that
            choicedoesnotconstituteaclearerrorofjudgment.''
      Id.;see also M cM ahan v. Totp.256F.3d 1120,1129(11thCir.2001)(efjl-
                                                                         llnderan
      abuse ofdiscretion standard there w illbe circum stances in w hich w e w ould affirm



                                               20
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 28 of 105
 Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 23 of100




        the districtcourtw hicheverw ay itw ent.''
                                                 );ln rç-Rasbury,24F.3d 159,l68(11th
        Cir.1994)(çsouitefrankly,wewould haveaffirmedthedistrictcourthaditreached
        adifferentresult,and ifw ewerereviewing thismatterdenovo, w e m ay w ellhave

        decideditdifferently.'').t'lW lhen employingan abuse-of-discretion standard,we
        mustaffirm unlcssw e find thatthe districtcourthasm ade aclearerrorof

       judgment,orhasapplied thewrong lcgalstandard.'' Frazier.387 F,3d at1259
       (citingM aizv.Virani,253 F.3d 641,662(11th Cir.2001)).

                                               111.



             28U.S.C.j l927 authorizesfederalcourtstorequireany attorney çtwhoso
       m ultiplies the proceedings in any case unreasonably and vexatiously .   . .   to satisfy

       personally the excess costs,expenses,and attorneys'fees reasonably incurred

       becauseofsuchconduct.''W ehavelongheldthattçtheprovisionsofj 1927, being
       penalin nature,m ustbe strictly construed.'' Petcrsop v.B M IR efractories,124

       F.3d l386,1395(11th Cir.1997)(citingM onkv.RoadwayExpress,lnc..599F 2d                .




       1378,l382(5th Cir.1979).@ff'dsubnomt,RoadwayExprçss,(1).ç,.y.Piper,447
                                                                       .




       U.S.752,100S.Ct.2455(1980).Thestatute'splain languagesetsforth three

       requirementstojustifyan impositionofsanctions:
            (1)an attorney mustengageinStunreasonableandvexatious''conduct;


                                               21
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 29 of 105
 Case 1:94-cv-0268O-JAL Docum ent626 Entered on FLSD Docket01/12/2012 Page 24 of10O




              (2)such itunreasonableand vexatious''conductm ustdsmultiplgylthe
              Proceedingsi''and    .

              (3)theamountofthesanctioncannotexceedthecostsoccasioned by
              theobjectionableconduct,
        McM qhon,256 F.3d atl128(citingPeterson,124 F.3d at1396).
              The Am longs'subm ission ofthenovella-length erratasheetm aking a slew

       ofm aterialchanges to theirclient's deposition testim ony w as im proper. See

       H am bleton Bros.Lum berC o.v. Balkin Enters.,Inç,,397 F.3d 1217,1225 (9th Cir.

       2005)(upholding adistrictcourt'sjudgmentto strikean erratasheetlistingtwenty-
       sevenchanges,noting thatttRule30(e)isto beused forcorrective,and not
       contradictory,changes'');(Jarciav.Pueblo Country Club,299F 3d 1233,1242 n.5
                                                                       .




       (10thCir.2002)(%$W edo notcondonecounsel'sallowing formatcrialchangesto
       deposition testim ony and certainly do notapprove of the use of such altered

       testim ony thatis controverted by the originaltestim ony. '
                                                                 *);Thorn v.Sundstrand
       A erosnace Corp.,207 F.3d 383, 388-89 (7th Cir.2000)(explaining thatan errata

       shecteffecting *'a change ofsubstance w hich actually contradicts the transcriptis

       im permissible unless itcan plausibly be represented as the correction ofan errorin

      transcription,such asdropping a$not''');Greenwayv.Int'lPaperCo.,144 F.R .D
                                                              -                          .



      322,325(W .D.La.1992)(%%(Rule30(e))cannotbe interpreted to allow onetoalter
      w hatw as said under oath. lfthatw ere the case, one could m erely answ er the




                                               22
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 30 of 105
 Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 25 Of100




        questions w ith no thoughtatal1then return hom e and plan artfulresponses.

        Depositionsdifferfrom interrogatories in thatregard- A deposition is nota take

        homeexamination.'');butscePodellv.CiticorpDinersClub.Inc-,1l2F.3d 98,
        103 (2dCir.l997)($$IT1he languageof(Rule30(e)Jplacesno limitationsonthe
        type ofchanges thatm ay be m ade, nordoesgltule30(e))requireajudgeto

        cxam ine thesufficiency,rcasonableness,orlegitim acy ofthe reasonsforthe

       changcs- even irthose reasons are unconvincing.''(quotation m arksand

       alterationsom ittedl);Rçilly v.TXU Corp.s230 F.R.D ,486, 487-490(N.D.Tex.

       2005)(reviewingthevariousapproachesforinterpretingtheallowablescopeof

       Rule 30(e)changesandultiniatelyadoptingabroad interpretation çtconsistentwith

       theplain language''ofRule30(e),allowing any changes,KKin form orsubstance''

       underRule30(e));cf,:BC,Inc.v.ClarkBldg.Systçm s,Inc..618F.3d 253,268
       (3dCir.2010)($1W ethereforeholdthatwhenreviewingamotionforsummary

       judgment,adistrictcourtdoesnotabuseitsdiscretioriunderRule30(e)whenit
       refusesto considerproposed substantivechangesthatm aterially contradictprior

       deposition testim ony, ifthe party proffering the changesfails to provide sufficient

      justification.Atthesamctime,weemphasizethatcourtsmay, in theirdiscretion,
      choosetoallow contradictorychanges(and implementtherem edialmeasures

      discussedabove)asthecircumstancesmaywarrant,'').Onecircuithasgoneso far


                                                23
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 31 of 105
 Case 1:94-cv-O2680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 26 of100




        asto callthecreation ofan erratashcetmaking substantive changesa Gtfoolish

        tactic.'' Thorn,207 F.3d at388-89 In thepresentcase,themagistratejudgewho
                                            .




        conducted the evidentiary hearingsofthe defendants'm otion forsanctionsfound
                                                             .




        thattheproceduregused to prcparetheerrata sheet, iqi.e.,translating through

       plaintiff'sbrothcrand possible explanationsofquestionsbyplaintiff'scounsel''

       w ere also im proper.

              Asthemagistratejudgefoundandnoone(with thepossibleexception ofthe
       dissentingjudgeon thispanel)seriouslycontests,theimpropersubmission ofthe
       m assivc crrata docum entrendered the eightdays spenton N orelus'deposition a

       wasteoftime and m oney to say nothing ofthetim e the attorneysw ereforced to

       spend on the issues created by the docum entitself. The A m longs'decision to

       press on w ith N orelus'claim s after the creation ofthe errata docum ent w asted

       m ore tim e and m oney.Together,thesubm ission ofthc crrata docum entand the

       continued pursuitofN orcltts'claim s afterw ardsunquestionably prolonged and

      m ultiplied the proccedings. Thequestion iswhetherunderthecircumstancesof

      this case the districtcourtabused its discretion in finding thatitw as done

      Ssunreasonably and vexatiously,'' 28 U .S.C . j 19279seeAp lona 1,500 F.3d at
                                                                  -




      1242.

            An attorney m ultipliescourtproceedingsifunreasonably and vexatiously,''


                                                24
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 32 of 105
 Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 27 of100




        therebyjustifyingsanctionsundcr28U.S.C.j 1927,Stonly whentheattorney's
        conductisso egregiousthatitis çtantam ountto bad faith. ''' A m lqpg 1.500 F.3d at

        1239(quotingAviraan v.Pull,932 F.2d 1572,1582(11th Cir.199l)).The
                                   -




        standard isan objectiveoneturning tdnoton theattorney'ssubjectiveintent,buton
       theattorney'sobjectiveconduct.''Id, In Amlong 1,wesaidthattçobjectively
       reckless conductisenough to w arrantsanctions even ifthe attorney does notact

       knowingly and m alevolently.'' Jd.at1241. W e comparethe conductatissuew ith

       how a reasonable attorney would have acted underthe circum stances. The

       Amlongs'conductwasatleastobjcctively reckless.
             The A m longs'attem ptto altertheir client's deposition testim ony in 868

       w ays w asofa piece w ith thcir conductthroughoutthe litigation. A s the m agistrate

       judgefound,theyhad nothingto baseNorelus'claimsonotherthan her'çown
       changing testim ony ...which wastotally ornearly totally discredited by plaintiff's

       num erous lapses ofm em ory,outrightlies, and outlandish comm entsmade during

       herdeposition.gB A sthelitigation unfolded, a11ofthe w itnessesw ho should have


             3Atone pointin theirinitialbricf, the Am longschallenge the districtcourt'srelianceon
      thefindingsofthemagistratejudgecontainedinthepartofhisreportrecommendingthat
      Norelusbeheld liable forattorney'sfeespursuantto Title VIIofthe CivilRightsAct 42 U.S.C.
                                                                                       .
      j2000e-5(k),TheAmlongsarguethatthedistrictcourt'srelianceonthoscfactualfindingswas
      improperbecausethe tegalstandard forimposing attorney'sfeesunderTitleVIlislcssstringent
      thanthestandardrequiredto imposesanctionsonanattomcyunderj l927        .



            ThatargumentIacksmerit.Thedistrictcourtdidnotrelyonthemagistratejudge's
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 33 of 105
 Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 28 of100




        seen orheard som ething irthe claimshad any basisin factnotonly failed to

        supportherincredible story butactually gave deposition testimony contradicting it.

               Still,like Ahab hunting thewhale, the A m longs relentlessly pursued thc

        claim s. A llthe w hile they blinded them sclves to as m uch ofthe contradictory

        evidence asthey could. They delibcrately did notobtain the dcposition testim ony

       of any ofN orelus'co-w orkers w ho would have seen orheard som ething had

       anything im proper occurred. Thcy did notconcern them selves w ith thattestim ony
                                                                                                   ,


       according to K aren A m long, because they assum ed a1lof the w itnesses, exceptfor

       their client,w ere eitherlying or sim ply could notrem em berw itnessing the gross

       sexualharassm entinsicted on her.4

              W hen the truth w as thrustin the A m longs'faces, they stubbotnly ignored it

       and kepton litigating. They knew thatthe State A ttorney'sO ffice had refuscd to



      application oftheTitle VlIstandard to Norelus,butinstead relied onlyon the factualfindings
      underlying the recom lnendation thatNorelusshould pay attorney'sfees.
                                                                            Themagistratejudge
      madetbose factua!findingsduring the courseofan evidentiary hearing on thecombincd issues
      ofwhetherNorclusshould bcheld liable foratlom ey'sfeesunderTitleV11and whetherthe
      A
        mlongsshouldbesanctionedunderj 1927     .



              4Atthesanctionshearing, Karen Am long stated thatshe found depositiocsoffact
      witnessesin employmentcasesto beoflittlevalue.
                                                        Shetold thejudge:':lnvirtually every
      empl
      h oymentcase wehavctheemployeescitherhavea lack ofm emory orthey say tbatitdidn't
       appenorthey say thatshewasfellating asausageorabanana. W ehave ceased taking
      depositionsofm ostemployeesbecauseitssa wasteoftime, weknow thatthey arenotgoing to
      sayanythingusefultousandwejustgctthem oncross-examination.'' TheAm longs'practice
      wastohaveajuniorassociateattendanydepositionstakenby opposingcounselandmake
      detailed notesofthe testim ony.
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 34 of 105
 Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 29 of100




        file crim inalcharges becatlse ithad found '<inconsistcnciesand coniicts''in

       N orelus'allegations.s They knew , given the nature ofherallegations,thatif

       Norelus'story aboutthe extrem e and extcnsivecrim esagainstherw ere true, there

       w ould have been a lotof corroborating evidence from othersw ho w ere presentat

       the tw o sm allrcstaurants during those eleven m onths, butthere w asnone. They

       knew thatthe testim ony ofevery w itness w ho should have supported N orelus'

       story,ifitw ere true,eithcr failed to do so or in m any cases actually contradicted it.

       Thcy knew thatthe m ore experienced associate they had scntto m onitor the

       dcpositions of otherem ployees cam c back w ith m isgivings aboutthe validity of

       their case. They knew thattheir clienthad responded to a deposition question

       aboutw hethershe had lied w ith herow n question: tço fcourse, w hat's w rong w ith

       that?'' A nd they knew ,or should have know n, thatsubm itting an erratadocum ent

      thatmade 868 changes in theirclient'sdeposition testim ony would effectively

      destroy any credibility shem ightotherwisehave had. They knew a1lofthis in

      lightof their significantexperience as Title V 11law yers. K arcn A m long,w ho w as

      adm itted to practicc in 1979, testified in thesanctionshearing thatshe pcrsonally



            5Describing thiscaseasa t'swearing match between twopeople onesaysitdid happen,
                                                                         - -

      one saysitdidn'thappeny''Karen Am long said in hersanctionshearing testim ony thatshe was
      notsurprised thatcrim inalcharges,which require ahigherstandard ofproof, had notbeen
      pursued. She also said thatin herexperiencepoliceagenciesand state attom ey'sofficesusually
      wantm edicalevidcnce to pursue rapc allcgations. and there wasnone in thiscase.


                                                  27
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 35 of 105
 Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 30 of100




        had handled aboutfifty sexualharassm entcases. She also estim ated thatabout

        three-fourthsofthc cases handled by the A m long 1aw firm , in term s ofboth tim c

        and income,w ere employlnentcasesand thathalfofthose involved sexual

       harassm entclaim s. U ndcr allofthe circum stancesa arcasonable attorney would

       havcknown thatanyroad paved withthetruthcould notleadtojudgmentfor
       N orelus. Yet,in spite of everything, the A m longs chargcd ahead, apparently

       determ ined to pursue the case atallcosts.

              A tthe sanctions hearing, K aren A m long defended the decision to continuc

       toprcssNorelus'claim seven afterherdisastrousdeposition perform ancc She    .



       testified thatherbelief in the truth ol'N orelus'allegations w as bolstered by, and

       consistentw ith,the results oftw o polygraph exam inations and a clinical

       psychologist's conclusions follow ing an exam ination ofN orelus A ccording to the
                                                                         .



       A m longs,those exam inations, which they arranged,dem onstrate thattheir

      continuedpursuitofNoreltLs'claimswaswithoutthcrecklessncssthatjustifies

      sanctionsunderj 1927.
            W edisagree.Itcan bedebated whetherthe polygraph exam inations indicate

      thatthe A m longs believed thcy w ere litigating the case in good faith. K aren

      A m long testified thatthey som etim es arranged for polygraph exam inations of their

      clients for4lethicalreasons''and as a form of ''self- protection.'' Thattestim ony



                                                28
           Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 36 of 105
            Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 31 of100




                   suggestg thatthe A m longs banked the polygraph exam inations for use in fcnding

                   offsanctions. ltistruethatto someextenttheAmlongs'subjectivestatcofmind
                   isrelevantto whethersanctionsshould be imposed because conductismore likely

                  to be Etunreasonable and vcxatious''ifitis done w ith a m aliciouspurpose. See

                  A m lonc 1,500 F.3d at 124 1 n. 1($
                                                    tgAjdetermination ofwhetheran attorney's
                  conductwasobjectivelyreckless,ortantamounttobad faith,may beaidedbyan
                  exam ination ofthe attorney's state ofm ind.'
                                                              '). However,wehaveheld thatçifor
                  purpogesofj1927,bad faithturnsnoton theattorney'ssubjectiveintent, buton
                  theattorney'sobjectiveconduct.''Id.at1239,
                                                           .,4ealso Braleyv C am pbells832
                                                                                  .




                  F.2d 1504,1512 (10th Cir.1987)(en banc)('tsubjectivegood faith oughtnottobe
                  an infinitely expansive safe harbor to protectan attorney w ho brings an action that

     1            acompetentattorneycouldnotunderanyconceivablejustificationreasonably
                  believe notfrivolous.'').

     #                  Even ifthepolygraph resultsdid allay the Am longs'own well-founded fears

                 aboutw hethertheir clientw as telling the truth, thoseresultscould nothave

                 justif-iedthebclief,iftheyhadone,thatthcirclient'scasehadasnowball'schance

 '               oflnakingittoafavorablejudgment.Opinionsbasedon polygraph examinations
     q
     p1.         are seldom ,ifever,adm issible into evidence. Sçe U nited States v.H enderson. 409

                 F.3d 1293,1301-04 (11th (-
                                          'ir.2005)(upholding adistrictcourt'sdecision to
     r
y'
h*   I?
 )''I!
..



                                                          29
      Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 37 of 105
       Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 32 of100




              exclude polygraph results underFcdcralRuleofEvidence 702 and Q atlber!v              .




              M qrrçllD ow pharm so,Inc.,509 U.S.579,113 S.Ct.2786 (1993)).W ehavenever
                   -          -




              held thatitisan abuseofdiscretion to excludetheopinion ofapolygraph

             exam iner. Id.at 1303. To no one'sgreatsurprise, the districtcourtruled in this

             case thatany evidence relating to the polygraph exam inations w ould notbc

             adm issible attria16 N o reasonable attorney w ould base a case on the unreasonable
                                  .




             expectation thata polygraph exam iner's opinion aboutw hethersom eone w as

             telling the truth w ould be adm itted into evidence. Thatis especially true w here

             therc are m any w itnesses w ho, if the client's story w ere true, w ould have seen or

             heard som ething,and al1ofthem testified under oath thatthey saw and heard

             nothing.

                       Besides,even ifthedistrictcourthad allow ed evidence aboutthepolygraph

 '
             exam inations,iitheonly thing thepolygraph examination lproves'isthatthe
 1
J            exam inee believes her ow n story,'' A m lonx 1.500 F .3d at1269n.30 (Hil1,J.,
 )
t ?

            dissentingl;seealso JulicA.Seaman,BlackBoxes.58 Emory L J.427,475(2008),



            (t%A witness mightbelievethatshe istestifying truthrully butbe m istaken or

            perhaps delusional;itis som etim es assum ed thateven a foolprooflie detector


                    6'
                     Fhatruling cam ein responseto a motion in lim inc the Amlongsfled seeking to have
            1he polygrapher'stestim onyadmitted in theircase-in-chicf. n ey had wanted to callhim astheir
            firstwitness.


                                                         30
        Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 38 of 105
'
.   i case 1:94 cv-o268o-JAu oocum ent626 Entered on yuso oocket01/12/2012 page aa ofloo
                   -

:$
    k


                 w ould notdetectsuch untruths.'
                                               '(footnotcsomittedl).Thesamecanbesaidforthe
                thepsychologist's opinion thatNorelus'symptom swere consistentwith those

                exhibitedby people suffering from Post-Traum atic StressDisorder. A tm ostthat

                opinionisevidencethatNorelusbelievedshehad been subjectedtosomekindof
                traum a by som eone atsom e tim e. Itdoesnotprove thatany ofN orelus'

                allegations in this case arc true. See A m lonx 1,500 F .3dét1269n.
                                                                                  30(Hi1l,J.,
                dissenting).
                       Follow ing the polygraph and psychologistexam inations, tlle A m longs

                com piled and then subm itted the errata docum entm aking 868 changesto N orelus'
    #
               deposition testim ony. A s %ve have already m entioned, the reason given for m ore
;.
t              than 500 ofthe #68 changes to N orelus'deposition testim ony w asm erely that

               Norelusttldlidnotunderstand whatwasbeingaskcd'' The rem aining changes
                                                                     .



               w ere classified m ainly in three otherbroad categories: ''poor translation by

               interpreter,''çsclarification ofresponse,''and çtrefreshed recollection-'' ButN orelus,

               or her counsel,could have prevented any problem s caused by her lack of

               understanding aboutw hatw as being asked or by poor translation. Thcy chose her

               interpreter. A nd atthe bcginning of her deposition, she wasasked to listen to the

              question in English and then w aitfor the interpreterto ask itin H aitian C reole her
                                                                                               ,

              native language. N grelus agrced to do that. She w as also instructed: tâlfatany
   *.,
  ,*
f $t
   #
   .4
    ..Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 39 of 105
  j
  l
      Case 1:94-cv-0268O-JAL Document626 Entered on FLSD Docket01/12/2012 Page 34 of100




            timeyoudon'tundcrstand myquestion,wouldyoupleascadvise meoftàat...
            (alnd 1:11tryand rephraseit.''Norelusagreedtodothat.
                    The record casts serious doubton N orelus'alleged m isunderstanding ofthe

            questiong. SeveralSsm isunderstood''questionscalled foryes orno answ ers, and

            Norelusdid notseem to have troubleanswering thosequcstionswhen they were

            asked during the depositiol). To take only one ofm any exam ples, she w asasked a

            fairly sim ple question: w hethera form erco-w orkernam ed D avid H illhad ever

            com e to her house before she stopped w orking atD enny's W ithoutany apparent
                                                                      .




            hesitation,she responded tiyes.'' In the errata changes,how evcr,thc S'ycs''becam e

           a i:no .15


                   Som e ofthe changesm ade by the errata docum entw crc pure additions.

           Eventsand factsN oreluscould notrem cm berduring hcrdeposition were describcd

           by her in vivid detailin the lengthy errata docum entw here they w ere often

           characterized as ttrefreshed recollcctions''w ithoutany indication as to w ho orw hat

           had refreshed herm em ory. A fcw exam plesw illserve to illustrate. A ther

           deposition,N orelus testified thatshe could notrem em berw hattype ofcarshe rode

           in on theway to Jawaid and Ham ecd'shouse thetim cthey allegedly rapcd herand

           inserted ahairbrush into hervagina. She also testified thatshe could notrem em ber

           the route they had taken to getto the house, the colorofthc hairbrush,the m aterial



                                                    32
 , .
    'F
    W #
     ,,
     k .
        .
      Case 0:17-cv-60533-JEM         Document 208 Entered on FLSD Docket 06/21/2019 Page 40 of 105
   .

, , '
     (
     7
     '
            .
       J., : Case 1:94-cv-02680-JAL Document626 Entered On FLSD Docket01/12/2012 Page 35 of100


    :,
     .).
                 outofwhich itw as m ade,orw hether she rode to theirhousc in the sam e carthat

                 timeasshe had on otheroccasions. In the errata docum ent,how ever, N orelus

                 recalled thatthe carw as a cream -colorcd, four-door Jaguar;she also recalled the

                 route wellenough to provideexactdriving directionsto thehouse, including street

                 num bers and w hich direction to turn on w hich streets'
                                                                        ,she rem embered the
                 hairbrush w as light-to-m edium brow n and m ade ofw ood;and she knew thaton

                 differentoccasions she had ridden to Jaw aitland H am eed's housc in three different

                 Cars.


                         Betw een herdeposition and the subm ission ofthe errata sheetN orelus
            *
       7F        apparently had the chance to çerem em ber''new inform ation abouta1lkinds of
            #



                 things, Atherdeposition, when asked where specifically in the m en'srestroom

                Jaw aid had forced herto perform oralsex on him , N orelus answ ered thatshe did

                notrem em ber. In the errata docum ent, however,sherccalled thathe forced herto

                do itttin the stall.'' D uring herdeposition N orelus tcstified thatshe did not
       t@
       I
       lt       rem em ber anything she had told the police aboutbeing assaulted. By the time the

                errata docum entw as created, she wascertain thatshe had told thepeliccthather

                m anagers had sexually assaulted her. W hen asked atherdeposition why shewould

                use the back dooratw ork N orelusstated, ts
                                                          sometimesIjustuseit-''In theerrata
                docum ent,how ever, she changed thatanswerto: $$Iused thc back doorto leavc the



                                                          33
       Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 41 of 105
         Case 1:94-cv-02680-JAL Docum ent626 Entered On FLSD Docket01/12/2012 Page 36 of100




'              restaurantonly w hen A sif took m c to his house.'' Sim ilarly,during her deposition,
 j
 4
               Norelusdenied thatJawaid had everforced herto have sex ttfrom the back ''w hile
ntf.t
    ,                                                                                             y

 4
 ,
'
 !
1.:.
               alleging in the errata docum entthatthesexualencountersbetween Jawaid and

               N orelus involved t'alw ays vaginal, and som etim es analsex, too.'' A nd on and on it

               w ent.

                        Karen Amlong testified thatthe Amlongs'purposein subm itting the

               novella-length errata sheetw as tGnotto hide things from people, butto m ake full

              disclosure''inorderto tedothebestjob (theyjcould topresentashonestly asgthey)
              could w hatthe truth w as.'' This is a novelproposition: follow ing a lengthy period

              ofdiscovcry and shortly before trial, aftertheirclienthas given testim ony m uch of
 1                                                                                      ,

 $            w hich harm s her casc as m uch as helps it, and after the m any w itnesses w ho could
'p
              have corroborated her story have instcad contradicted thatstory, itshow s good

              faith forattorneysto change theirclient'sdeposition testim ony in nearly nine

              hundred w ays ? .




                    Regardlessofwhy tbeAm longscreatedtheerratadocumentand injectedit
              into the case,their conductwas im proper. Theiractions are notthe tesultof



                    1W hen asked during thc sanctionshearinghow shewould characterizethe bulk ofthe
             changesmadeby theerrata doctlment. Karen Amlong stated: ''    A sim materialchangesoras
             elaborations. Ithink thatthereare very few thatarereally signifcantin the co
                                                                                         urseofthis trial
             and ifthereare those inconsislencies, abl:counselceriainlycan exploitthem attrial''
                                                                                              .
              Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 42 of 105
                Case 1:94-cv-02680-JAL Docum ent626 Entered on FLSD Docket01/12/2012 Page 37 of100




                      ineptitude. W e cannotexcuse as incom petence a deliberate action ofthis

                      m agnitudc comm itted by attorneysseasoned in Title V1llitigation. Tellingly,the

                      A m longs,w ho have touted their expertise in litigating this type ofcase have never
                                                                                              ,


                      suggested in defensc ofthciractions thatthey w ere inept     .




                            Asthemagistratejudgefound,only Norelus'own testimony supportedher
                      claims,and thc subm ission ofthe erratadocum entrendered thattestim ony useless.
     '4
                     Thedistrictcourtdid notabuseitsdiscretionwhen itfound that'çlno!reasonable
          #          attorney w ould have thoughtitproperto file such an errata sheet''w ith a view
      v:
      ,*
                     tow ard continuing to litigate this case. Thatistrueevenifthatlawyersubjectively
      .**
'      M.
'
          )
    '.
     1
     j
     4               believed his clientw as telling the truth abouther claim s.
          !
          f
      *
         $                 The A m longs com pounded the im propriety of subm itting the errata

                     docum entby continuing to pursuethe litigation ofNorelus'claims after

                     submitting it.Thcmagistratejudgefound asafactthat!
                        (Norelus)presented onlyherownchangingtcstimony, w ithout
     3.
     '                 corroboration or supportfrom any otherw itnesses or sources, w hich w as
                       totallyornearlytotallydiscredited by(Norelus'jnumerouslapsesof
                       mem ory,outrightlies,alld outlandish com m entsm adeduring her
      j
    . ,
                       deposition- evcn ifm ade in angeror frustration.
                                                                           Even gNorelus')own
     ,
      j
      ;
      y
      ,                testim ony became ulelessaftershefiled the lengthy erratasheetleaving
          '
      ,
                       heropen to further im peachm entduring her reopened deposition . . . .

                    A dopting those findings. the districtcourtreasoned thatbecause N orelus'ow n

                    testim ony w as the only evidence supporting her claim s, and because the errata



                                                              35
            Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 43 of 105
              Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 38 of100


'
        j


    1
    ?               documentrenderedthattestimonyï'uscless,''theAmlongs'continued%svigorousll''
                    litigation ofN orelus'claim s follow ing subm ission ofthe lcngthy errata docum ent

                    wasobjectivelyrecklessconductthatunreasonablyand vexatiously multipliedthe
    )
    Jl
    .
                    proceedings.
    f
    .

                          Itw as entirely reasonable forthe districtcourtto conclude thatthe A m longs

                    acted withobjectiverecklessnesswhen theycreatedtheerratadocumentandthen
                   continued to pursue N oreltls'claim s after the creation and subm ission of that

                   documenthad m ade herclaim suntcnable. Thatfinding iscertainly notoutside

                   'ithc range ofpossible conclusions''perm itted underthe abuse ofdiscretion

                   standard ofreview . Frazier, 387 F.3d at 1259. W e havepreviously explained that

                   içgwlhen itbecomesapparentthatdiscoverablecvidencewillnotbearouttheclaim ,
                   the litigantand his attorney have a duty to discontinue their qucst-'' A yirRana932

                   F.2d at1582 (citationsomitted).TheAmlongsrefuscd to discontinuetheirquest
                   forajudgmenteven aftcrtllcsolesourceofevidentiary supportfortheirclient's
                   claim s had been rendered useless by the errata docum ent. The districtcourtdid not

                   abuseitsdiscretionin concluding thattheAmlongsengaged inobjectively reckless

*
                   conduct,
    !
    #
1
.                        The districtcourt'sdenialofthe defendants'm otion to dism issfollowing the
i
'
.   t             subm ission ofthe trrata docum entdoesnotplace thatcourt'sfinding thatthe



                                                            36




$*.
>
;!
                               Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 44 of 105
                                Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 39 of100




                                       Amlongs'conductwasobjectively recklessbeyond thepaleofpermissible
                                       conclusions itcould reach. Frqzier, 387 F,3d atl259,
                                                                                          .cf. Bluey,U .S,Dep'tof

              .   1:
                   kp I                Army,914F.2d 525,535 (4th Cir.1990)(t:Asamatteroflaw thcreisno
                                       requirementthatapartymoveforsummaryjudgmentasaprecondition tothe
                                       recovery ofsanctions.N um erouscourtshave aw arded sanctionsto prevailing

                                       defendants in Title V IIcases despite the factthatplaintiffsw ere allow ed to present

                                      theircases.*'). The districtcourtdid notactinconsistently when itlaterdecided to
                                      im pose sanctions. W hen ruling on the m otion to dism iss, the courtw as

                                      considering a differentisstte from the one the A m longsthem selves considered in

                                      deciding w hetherto subm itthe volum inous errata docum entand then charge ahead
                  #
                 i
                 ,


                  j                   w ith N orelus'claim s. The issue the m otion to dism iss presented the districtcourt

                 ''
                  j                   w as w hether to dism issN orelus'claim s atthatstage orinstead to perm itinquiry

                  *
                      k               into the reasonsthe Am longsand N orelushad asserted forchanging hertestim ony.
                  ##
             '    *
                      .1
                                      The questionsthe Am longs faced w cre different:(1)whetheritwasreasonable to
                 ,.       F'
                  ?.'!                m ake 868 changes,m any ofthem substantive, to theircliènt's deposition testim ony

                                     justthreeweeksbeforethescheduledtrialin thefaceofamountain ofevidcnce
                      %

                  .t
                      1               thatherallegationswerenottruc and would neverbebelieved by a factfinder;and
                      #A
                      !
                                      (2)whetheritwasreasonable to continue litigating herclaim s, w hich had been left
'
         '
                  %                  w ithoutany credible supportdue to the creation and subm ission ofthe errata
             .
                  j
                  '
         ,.4* j.
         '@      #4
                  '
    '             f*1
    .'
                      !
                      .
                                                                               37
                 .,1
             .$

                  *


                 .


                  j
                 41
     Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 45 of 105
      Case 1:94-cv-02680-JAL Docum ent626 Entered on FLSD Docket01/12/2012 Page 40 of100




             document.

                    A ttorneys are charged w ith know ing m ore abouttheir case, abouttheiê

             client'svariousstories,aboutthe contradictionsin theirclient'stestimony, and

             aboutthetestimony ofallthepotentialwitnessesthan abusydistrictcourtjudge
             w ith a heavy docketcan be expected to know W e refuseto require districtcourts
                                                            .




             to dism iss a case atthe earliestpossible opportunity or lose their authority to

             imposesanctionsunderj J927. W egivedistrictcourtslatitudeinexercisingtheir
            authority to m anage litigation instead of looking for a chance to say :Ggotcha''

            procedurally.

j                  ln theirfinalattem ptto avoid j l927 sanctionsaltogether, the A m longs
'4
!
z           argue thattw o ofourearlieropinions, Schwartz v.M illop A ir,Inc..341 F.3d 1220
                                                                        -




            (11thCir.2003),andHudson v.Int'lComputerNegotiations, Inc..499 F.3d 1252
            (11thCir.2007),iilead inevitably to theconclusionthatthelowercourt'sdecision
            m ustbe reversed as an abuse ofdiscretion-'' N cither leads inevitably or otherw ise

            to thatconclusion.

                  In Schwartg,wereversed thedistrictcourt'simposition ofj 1927 sanctions
            on non-spanish speaking Am erican attorneyswho had represented Ecuadorian

            clients,w ith w hom they had neverm et, inpersonalinjurylitigation arisingoutof

            an airplane crash in Ecuador. 341F.3d at1223.An Ecuadorian attorney had



                                                      38
            Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 46 of 105
             Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 41 Of100




                    referred the cases to the A m erican attorneys. 14.Afterdism issing thecases,which

                    had proved to befraudulent,thedistrictcourtsanctioned the Am erican attorneys

                    because itdeterm ined thattheyhad ''failed to conducta properinvestigation before

    +   '
                    filing the com plaints and m isscd later suggestions ofm eritlessness.'' Id.at 1224,
        -           The heartofthc districtcourt'sdecision to im pose sanctions w as its conclusion

                   thattheAm erican attorneys'lscomplete reliance''on the Ecuadorian attorney to

                   investigate the facts of the case l'w as unreasonable and a breach ofthe duty to

                   investigate.'' Id, W e reversed, observing thatçsgtqhiscaseinvolvesspecial

                   circum stances''and concluding that, in lightofthose specialcircum stances, edw e
    !
    .
    j
    ,
    ,
    .

    j
                   cannotconcludethatAppetlantsacted much (ifata11)outsideoftherangeof
'
.

    t
                   reasonable conductby relying upon the representations of. . . the duly licensed

                   Ecuadorian counsely''w ho 'tw asnotobviously unw orthy ofbelief.'' ld.at 1226.

                         TheA m longsconteud thatNorelus'case resemblesSchwartzbecauseher

                   case also presented ''specialcircum stancesy''id-,including ttforeign language and
    '

    J              foreignculturedifficulties.''Themagistratejudgemadeno mentionoflanguageor
    i              cultutaldifficulties in his reportand recom m endation. Faced w ith thatfact,the

                   A m longsventurc beyond thatdocum entin search of supportfor theirposition,

                  citing portions of our decision in A m lonx 1. 500 F.3d at l247-48,as establishing

                  thatlsltlhelanguageandculturaldifficulties...werearecurringproblem


                                                            39




i
                Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 47 of 105
                  Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 42 of100
'
            Ty
            '

        '

,
        )
        '

        ,

        r
            !           throughoutthe litigation.''TheA m longsarguethatAm lonR I'sfactualaccount

                        bindsallproceedings in this case follow ing thatdecision, including thisappeal,

                        becausethatfactualaccountisnow the1aw ofthecasc. W e disagree.

                               Itistruethatloguqnderthe tlaw ofthecase'doctrine,thefindingsoffactand
    .
        <               conclusions of law by an appellate courtare generally binding in alIsubstquent
        #
        '

        )               proceedings in the trialcourtor on a laterappeal.'' Heathcoatv.Potts.905 F .2d
        *

                        367,370(11th Cir.1990)(citationandquotationmarksom itted);seealso Schiavo
                        ex rel.Schindlerv.Schiavo, 403F.
                                                       3d 1289,1291(11th Cir,2005)(:tThe(law-of-
                       thc-caseldoctrineoperatestoprecludecourtsfrom revisitingissuesthatwere
                       decided explicitly or by necessary im plication in a prior appeal. '
                                                                                          ').Thedoctrine
                       appliesto those issues thatw ere decided Sscither explicitly orby necessary

                       im plication*'in the earlier appeal. U nited Statesv.Jordap,429 F.3d 1032,1035

                       (l1thCir.2005).Atfirstglance,thatwouldsetm to maketheAmlçng1panel's
        4
        .



                       recitation offacts binding on the districtcourtand on us in this appcal butw hat
        )                                                                                    ,


        1              appears atfirstglance does notalw ays w ithstand closerscrutiny.
    t
    #;
        l
                             The m andatc rule is 11'ispecific application ofthe $law ofthe case'doctrine''
    .




                       requiring that'$(a)trialcoul'
                                                   t,uponreceivingthemandatcofan appellatecourt,
                       m ay notalter,am end, orexam ine the m andate.orgive any further relief orreview
                                                                                                           ,


                      butm ustenter an orderin strictcom pliance w ith the m andate.''Piam bino v.



                                                               40
              Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 48 of 105
               Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 43 of10O




                      B ailey,757 F.2d l112, 1119-20 (l1th Cir.1985)(collectingcasesdescribing

                      contoursofthemandaterule).InAmlong Iweissued thesespecificinstructions
                      m andating w hatthe districtcourtcould and could notdo w hen itgotthe case back:

                            O n rem and,the districtcourtnecd notconducta new hearing. Itm ay
                            acceptthemagistratejudge'sbasicfindingsoffactandthen reach its
                            owndetermination asto whetherthegAmlongs')conductwas
                            objectively unreasonableandvexatious.Alternatively,thedistrict
                            courtm ay,ifitso chooses, conductits own hearing as a prelude to
                            m aking a new determ ination. 0 urholding is sim ply this:thc district
        @
        z*                  courtabused itsdiscretionandclearlyerred when itsquarely rejected
    ,
     - .
       ,;46
        ..
         j
         i
                            themagistratejudge'sfindingsoffactand credibilitydeterminations
    ' .
        !!
         #'                 and substituted its ow n,w ithouthearing so m uch as a single w itness at
      j
    .#
        #                   a sanctions hearing,
        #


                     500 F.3d at l25 1. Itw ould be passing strange forthe A m long Ipanelto have
        !
        .#           m ade its ow n extensive findings of fact, intending to bind the districtcourtunder
    .   $
    'y
        i.
        ;
                     the 1aw ofthe case doctrine, w hile atthe sam e tim e m andating thatthe district

                     courtwasrequiredtoeitherStacceptthemagistratejudge'sbasicfindingsoffact''
                     or tdconductits ow n hearing''befbre m aking itsow n findings offact. 1d. W hat
    j                w ould have been the pointt)fthatm andate ifouropinion had already found the

    '
                     facts in a w ay thatbound the parties and the districtcourt? W hen view ed through
        !
,
    j4
     1
                    the lensofAm long I'sactualinstructionsand m andate, the factualnarrative
        j           containcd in thatopinion, including itsdiscussion ofIinguisticand cultural
    'j
                    problem s,isproperly view ed notasapronouncem entoffindingsoffactthat




                                                              41

        #
        S
. .
      '2.
        a
        !.
' '-''
        ! Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 49 of 105
   .
    .
 ,, , ;:   '
           !
           1
           ,
           !
           j
           k:
            .
           ,',
           (
  ..'
            # Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 44 Of100
            $




                      controlled the future proceedingsin the casebutinstead as background information

                     prescntedin thelightmostfavorableto themagistratcjudge'sultimate
                     recom m endations to the districtcourt .

           >
           1                Seeninthatlight,AmlonR1'sfactualnarrativedidnotoperateaslawofthe
                     case to bind the districtcourton rem and or usin this appeal. O urconclusion about

                     this keeps the factfinding fbnction in this case w here itbelongs in the district

                     court,notin this C ourt. Pllllm an-stagdard v. Sw int,456 U .S.273,291-92, 102 S.

                     Ct.l78l,1791-92(l982)(ftgFlactfindingisthcbasicresponsibilityofdistrict
                     courts,ratherthan appellate courts.'
                                                        '(alterationin original)(quotation marks
                     omittedl);United Statesv Barnette,10F.3d 1553,1558(11thCir.1994)($'ltisnot
                                              -   .



                    an appellate court's role to find factsof
                                                            '),
                           In any event,even aecepting thc A m longs'contention thatN orelus'H aitian
       !
       .
       I
       L
       '            background created seriouslinguistic and culturalproblem s, Schw artz stilldoes
       .
        )
       :k
       ,


                    notrequireusto reversethe districtcourt'sdccision to impose j 1927 sanctions on
                    the A m longs. Thc districtcourtin Schw artz sanctioned the attorneys in thatcase

                    çsbased uponrtheir)failureto investigatemorcthoroughlytheirclients'claims''    .



                    341 F.3d at 1226. W e reversed the districtcourt's im position ofsanctions because

                    underthc t'specialcircum stances''ofthatcase, w hich included çtgreatdistances

                    acrossinternationalbordersy'''çforeign languages and foreign cultures ''ilm edical
                                                                                          ,




                                                                42
             Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 50 of 105
              Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 45 of10O
        ï

        1
                     recordsand a greatm any clients,''itwasnotttunreasonable to thepointofwillful
    ,   j
        '#
        ;

                     abuseand bad faith- forAmerican counseltorelyuponothers(especiallyother

                     legalcounsel)whowerefluentin Spanish andfamiliarwith localcustomsin
                     Equadorand w ho w ere on thc spotto conductthe investigation.'' Id. N orelus'

                     case did notinvolve those specialcircum stances'
                                                                    . H er case arose in Florida;the

                     potentialw itnesses w ere located in Florida;the case involved only a single clicnt;

                     and itdid notinvolve a volum inouscollection ofdocum entary evidence w ritten in

                     a foreign language.

                           Despite thosc key differencesin the tw o cases, thc A m longs argue thattheir

                    actions com pare favorably to those ofthe attorneys in Schw artz because their

                    bcliefinNorelus'veracity wasconsistentwith thcviewsofValladares(Norelus'

                    initialattorney),Chambrot(thesecondattorncytorepresenther), the polygrapher,
                    and the psychologist,w hereasthe sçhwartzattorneyshad relied only on an

                    Ecuadorian lawyerwho appeared to be worthy ofbelief, see Schw artz,341 F.3d at

                    1226. Thatargum entfails to grasp the key distinction bctw een the tw o cases,

                    w hich is thatSchw artz concerned prim arily w hetherthe attorneys in thatcase had

                    failed to fulfilltheir duty to investigate when they relied on the Ecuadorian

                    attorney to investigate the claim s for them . W hile the A m longs'investigatory

                    techniques certairtly leftm uch to be desired, the distrietcourtdid notsanction thtm



                                                              43



    '   *)
        .


    #yi
'
    :
    Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 51 of 105
        Case 1:94-cv-02680-JAL Document626 Entered On FLSD Docket01/12/2012 Page 46 of100




    #          forinadequatcly investigating Norelus'claims. Instead,itsanctioned them for
    #
1
:!
 I

#d
.
 s:           im properly subm itting an errata docum ent, which obliterated the only usefulsoutce
    .



              ofevidentiary supportforNorelus'claim s, and then pressing forw ard with the case

              anyway. The factthattheA mlongs'assessm entofNorelus'veracity m ay have

              been consistentwith the beliefs offourpeople, none ofw hose beliefswere

              adm issiblc evidence, does notchange the factthat, from thepointwhen thty

              subm itted the m assive errata docum entforw ard, the A m longsw ere pursuing a case

             thatno longerhad any usefulevidentiary support.

                    The A m longs'reliance on H udson isalso m isplaced. ln thatcase,w e

             affirmedthedistrictcourt'srefusaltoimposej1927 sanctionsonHudson's

             attorneys,Hu4son,499 F.3d at1266,stating thatçEw hileHudson'scasew asw eak
                                                                                                  ,

             itwasnotiso withoutcircum stantialfoundation'asto rendcritfrivolous''and

             thercforesanctionablepursuantto j l927 Id.at1265. The A m longsurgeusto
                                                       .



             reverse the im position of sanctions againstthcm because, in their view ,N orelus'

            case,likeHudson's.had enough Stcircum stantialfoundation''to rule o
                                                                                   utj 1927
            sanctions. A s the foundation forN orelus'claim s, the A m longs again assert that

            fourother people believed in herveracity. Asw ehave said before
                                                                           ,

            dideterm inationsregarding frivolity areto be m adeon a case-by-cast basis.'' Id
                                                                                            .   at

            1262(quotingCordobav.Dillard'ss Inc-v419 F.3d 1169, 1177(11th Cir.2005)


                                                     44
                 Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 52 of 105
'''

'
    ,ê? Case 1:94- cv-0268O-JAL Docum ent626 Entered on FLSD Docket01/12/2012 Page 47 of100
     .b
    .
        j
    (
    ''
     ?




                         (quotation marks,emphasis,and bracketsomitted),Thatsaid,the com parison
                         between N orelus'caseand the caseunderlying the Hudson dccision isnoteven

                         close,

                               Hudson alleged thathissupervisor, A uer,fired him bccause of his

                         depression orbecause ofhisinquiriesinto thelong term benefitsavailableunder

                         lnternationalCom puterN egotiation's insurance policy 1d.at 1257. H udson and
                                                                                .




                        A ueragreed thataboutnine w eeks before he w as term inated they had a brief

                        conversation aboutH udson's depression. Id.at l265. H udson's speculation that

                        the office m anager,Roscnblum , had told A uer abouthis insurance inquiries, m ade
        G,
         $.
                        a m ere eightdays before his term ination, had circum stantialsupportbased on the
        F
        4
                        natureofRosenblum 'sjob,thesmallsizeofICN'Soffice,andanaffidavit
         !
    .
                        submitted by a form erICN employeestating thatRosenblum would have reported
        #
        ,               H udson's inquiries to A uer. Jd. Hudson'srecciptofannualraisesand his
.
        j
        ,    ,
        k.
                        appointm entto an executive com m ittee three m onths before his term ination a1l

                       m ade itbelievable that H utlson w as term inated notbecause ofperform ance

                       deficienciesbutdue to hisdepression ordueto hisinquiries into long- term

                       disability benefits. Id.

                              N orelus'case stands in stark contrastto H udson's. To begin w ith,the fact

                       thatthe A m longs and tw o attorneys w ho had represented her believed thatN orelus



                                                                45
    ,
    ',;Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 53 of 105
     t.      .



.
    f(4 Case1:94-cv-O2680-JAL Document626 Entered on FLSD Docket01/12/2012
         ,
                                                                                                 Page 48 of100




                   wastelling thetruth doesllotqualify asadm issible circum stantialevidencc to

                   supportN orelus'allegations. N ordo the opinions ofthe polygrapher and

                   psychologist.Themagistratejudgespecificallyfound thatd:plaintiff'sclaimswere
                   notstrengthened in any m annerby the polygraph exam inations '' A sthe m agistrate
                                                                                  .




                  judgealsofound,Norelus'claimslackedSscorroboration orsupportfrom any other
                  w itnesses or sources.'' N otonly that, butthe w itncsses w ho w ould have

                  corroborated N orelus'claim sifthose claimshad any m erituniform ly contradicted

                  herclaim s. The evidence sim ply did notprovide the sortoffoundationalsupport

    *             thatw aspresentin H udson In fact,the sm allsize and layoutofthe restaurants in
                                             .

     4
    ;@
    4
     $*
      .           w hich the alleged abuse occurred, coupled w ith the factthatN orelus'cow orkers
    ,#>
     1.)
                  contradicted herclaim s,actually provided circum stantialevidence thattho se

                 claim sw ere nottrue. The only adm issible evidence supporting Norelus'

                 allegations ofextrem e stxualharassm entw as hcr ow n testim ony,and itw as

                 rendered useless by the subm ission ofthe errata docum ent. A s the m agistrate

                 judgeand districtcourtfound,Norelus'çsownchanging testimony, without
                 corroboration or supportfrom any other w itnesses or sources'gw a
                                                                                  sTitotally or
                 nearly totally discredited by hernum erouslapsesofm emory, outrightlies,and

                 outlandish com m ents m ade during herdepositiony''and hertestim ony ttbecam e

                 ustlcss aftershe filed the lengthy erratasheetleaving heropen to further



                                                         46
    h'
    F
    #
  '11-'-Case
).
 L.              0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 54 of 105
!. '
    '
    '.
    #,.
              Case 1:94-cv-02680-JA L Docum ent626 Entered on FLSD Docket01/12/2012 Page 49 of10O




    .)
     *t             impeachmentduringherreopeneddeposition.
                                                          ''Still,theAmlongspressedonwith
                    the law suit.

                           ln Amlong1wecxplainedthatunder91927liobjectively recklessconductis
                    znough to w arrantsanctions even ifthe attorney does notactknow ingly and

                    m alevolently.'' 500 F .3d at 1241 W e then rem anded to the district courtw ith
                                                     .




                    specificinstructionsthat4'Eiltmay acceptthemagistratejudge'sbasicfindingsof
                    factand then reach its ow n determ ination as to w hetherthe law yers'conductw as

                    objectivelyunreasonableandvexatious,''orinthealternativeittçmay,ifitso
'                   choosts,conductits ow n hearing as a prtlude to m aking a new determ ination,'' Id.
      /*
      1
    #h
    !#
         .
                    at1251. The districtcourtfollow ed our instructions w hen itadopted the
    ' .k
     V<:
     œ

,
.'
 #
    #$              magistratejudge'sfindingsoffactanddetermined thattheAmlongs'conductwas
                    .sobjectively recklessconductLthat)unreasgnably and vexatiouslymultiplied the
'

    1.
        *j          instantproceedings.'' Because the districtcourtneilherm ade a clearerrorof
    .    j.
          ,

                    iudgmentnorappliedthewrong legalstandardincoming to thatconclusion, its
                   decision to sanction the Am longswasnotan abuseofitsdiscretion. 5cc Frazier.
        #
                   387F.3dat1259(citing M aiz,253 F.3dat662).
                                                            B.

                         This is as good a pointasany to address an argum entm ade by the N ational

                   Employm entLawyersAssociation in an am icusbriefaddressing the undesirability


                                                            47
              Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 55 of 105
               Case 1:94-cv-0268O-JAL Docum ent626 Entered on FLSD Docket01/12/2012 Page 50 of100




        #             of a rule requiring corroborating evidence in sexualharassm entcases. N either the
    %
    .&h;
     k#
    4#(#              districtcourtnorthe defendantshave said thatan attorney oughtto be sanctioned

                      forpursuing a sexualharassmentclaim w ithoutevidence corroborating the

                      plaintiff'sstory. Still,amicusgravelyw arnsusthat:

                            abuse like thatalleged in the instantcase- rape and coerced sexual
                            conduct- virtually alw ays occurs outside the presence ofw itnesses,
                            unless by dw itnesses'one includes co-perpetrators. N ELA w ould urge
                            the Courtto give carefulconsideration to the system atic chilling effect
                            ofim posing sanctions on law yers foralleged victim s of sexual
                            violence,w hcre the rationale for such sanctions is the lack of
                            corroborating w itnesses.

                     Thatw arning is w orth considering, butithas nothing to do w ith this case.

                            The districtcourtdid notsanction the Am longs for filing and pursuing these

                     claim s w ithoutcorroborating w itnesses. The issue is notw hetherbringing the

                     action in thc firstplace w assanctionable. Thc issue is noteven w hether continuing

                     topursue the case aftera1lofN orelus'witnessesrefused to corroborateherclaim s

                     w as sanctionable. The issue is w hethercreating and subm itting the sixty- three

                     page erratadocumentand then continuing to pressforward with Norelus'claims,

                     which had been Ieftcompletely unsupported once the erratadocum entrendered her

                    testimonyuseless,constitutcdconductsanctionableunder9 l927         ,



                           Even ifthe digtrictcourthad sanctioned theAm longssim ply forpursuing
        )
    '   t!
         ,p
          ,
          t
          .         this case w ithoutcorroborating w itnesses, which itdidn't,thisisnota casowhere
.       't!




                                                              48
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 56 of 105
  Case 1:94-cv-02680-JAL Docum ent626 Entered on FLSD Docket01/12/2012 Page 51 of100




           the claim ed harassmentoccurred only whenthe victim and abusergw erebehind

           closed doors or in a m anner in w hich there likely w ould be no corroboration. To

           the contrary,N orelusclaim ed notonly thatherm anagerssexually harassed her
                      $.

           virtually every day foreleven months, butalso thatthey regularly raped herand

           forced hcrto perform oralsex on a near-daily basis. She claimed m ostoftheabuse

           occurred in one oftw o relatively sm allrestaurantsw here there w ere few , ifany,

           places td hide. If the alleged acts actually happened, they happened w here m any of

           them w ould have been seen or heard by otherem ployces. This is a dase w here the

          plaintiffclaim ed thatatIeastseven ofherco-w orkcrsw itnessed atleastsom e of

          sexualabuse during the eleven m onths itallegedly had occurred over and over

          again. This is nota case in which itis unreasonable to expectcorroborating

          evidence'
                  . Itisa case in w hich, if the plaintiff's story w ere true, itw ould be

          incrcdible notto have som e corroborating evidence. W hateverrelevance the

          am icus'w arning m ighthave in som e other case, ithasnone in the only casc w e

          decide,w hich isthe one befbrc us.

                                                    C.

      '
                Up to thispoint,wehave addressed the issucsrelated to the errata docum ent
                  $
          and the aw ard ofganctions as those issues have been raised and defined since that

          docum entw as subm itted fourtcen years ago. Ourdissenting colleague,by contrast
                                                                                         ,




                                                    49
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 57 of 105
 Case 1:94-cv-0268O-JA L Docum ent626 Entered on FLSD Docket01/12/2012 Page 52 of1O0




        hashatqhed a byand new theory- a theory thatw asneverraised by theparties,

        neverconsidered by the districtcourt, and never argued to this Court. The theory

        thathehasconjured up isthattheerratasheetwasreallynothingmorethana
        çiletter''from Karen A m long to defensecounsel. ltw as not,he insists,an en-ata

       sheetbecause hethinksitwasneverpresented to the courtreporteroraffixed to

       N orelus'deposition as.he thinks, FederalRule ofC ivilProcedure 30 requires.

       D issenting Op.at l. H e isw rong on his prcm ises and w rong in his conclusion,

              The record contradicts our dissenting colleague'sassertion thatthe errata

       docum entw as never presented to the courtreporterw ho transcribed N orelus'

       deposition. See D issenting O p, at l,6,1l,19 n.12,2 1. A n affidavitin thc record

       show s thatone ofN orelus'attorneys w entto the courtreporting com pany and in

       the presence ofthe courtreporter, revicw ed N orelus'deposition transcriptbefore

       the errata docum cntw as created. M ore im portantly,the errata docum entitself

       contains this certification by N orelus:

                    1,Floridc N orelus G erm ain,do hereby certify, lhaving read m y
                    forcgoina deposttion taken on 1/9/9691/22/96;1/24/96;1/25/96;
                   2/6/96,
                         .2/7/96;& 2/9/96 & 2/14/96 thatsaid transcriptis a true and
                   accuraterecording ofthe proceedingshad atthetim e and placc
                   designated,w ith the exceptions, if any,on the ERR ATA sheçt.
                                                                      -




      (emphasisadded).Norelus'signatureon thatcertificationwasnotarizedbythe



                                                  50
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 58 of 105
 Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 53 of100




        officemanagerofthe courtreporting company, A s N orelus'ow n certification

        states,the errata documentwassubm itted aspartoffdthe foregoing deposition,''

        A nd itcreated,orattem pted to create, ttexceptions''to the deposition transcript,

              Even ifthere w ere som e am biguity in the record aboutthis m atter, w e

       w ould regolve itagainstthe A m longs because they, asthc appellants,have the

       burdcn ofprescnting a record clear enough to show any factnecessary orhelpfulto

       theirappeal. See U nited States v. D elancv. 502 F.3d 1297,13 l3 n. 10 (11th Cir.

       2007)(feBecausethe record doesnotm akethisclear, w e resolve this am biguity in
       favorof...the party thatprevailed below .''
                                                 ).Instead ofrecognizingtheobvious
       importotNorelus'owncel'tification orfollowingourprecedentaboutwhohasthe
       burden on appealw here there are any am biguities, thedissentingjudgcwould

       rem ake the case entirely along differentfactuallines, linesthatonly he sees.

             Thecentralfactthathe would haveusfind, m ore than fourteen years after

       theactualrecord w asm ade. w ould bc thatK aren A m long did notactually ltiptend

       Norelus'sIaterterratasheel' the oneatissuehere-- to function as a form alRule

      30 errata sheetw ith legalef'
                                  fect.'' D issenting Op.at 10. N eithcrthc m agistrate

      judgenorthedistrictcourtlbund thatfact,whichiscrucialtothedissenting
      judge'snoveltheory,andaseveryoneknows,appellatecourtsmay notmakefact
      findings. '
                Set e.g., Anderson v.City ofBessem erCitvs470 U S.564,573,105
                                                                     .




                                                51
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 59 of 105
  Case 1:94-cv-02680-JAL Docum ent626 Entered on FLSD Docket01/12/2012 Page 54 of10O




         S,Ct.l504,151l(1985)($$Thcreviewingcourtoverstepstheboundsofitsduty

        underRule52(a)ifitundertakestoduplicatetheroleofthe lowercourt''),
                                                                         'seealso .



        D eM arco y.U nited States, 4 l5 U .S.449,450 n,1,94 S .Ct.l185,1186n.1(1974)

        (stating thattffactfinding isthebasicresponsibility ofdistrictcourts, ratherthan
        appellatecourts''l;Tellov.DeanW ittcrReynolds,lnc.,494 F.3d 956, 967 n.6
                                                  -




        (11thCir.2007)('tBecausewearenotfactfinders, w hen w eneed factsto resolve
        legalquestions before us, we return the case to the districtcourton lim itcd rem and

        forthe requisite factfinding ordeterm ination ofspecific factualissues.
                                                                               ''l;Primera
       Jglesia BqutistaH ispapa ofBoca Raton. lnc.v.Brow ard County. 450 F.3d 1295,

       1306-07(11th Cir.2006)(Cs
                               Appellatecourtsmustconstantlyhavein mindthat
       their function is notto decide factualissues de novo.''
                                                             )(alterationsandqdotation
       marksomitted);UnitçdStalxsv.Banks.347F 3d 1266,127l(11thCir.2003)(d$A
                                                      .



       courtofappealsisnota factfinding body.'');E.
                                                  -E.O.C.v.Jcç'sStoneCrab,Inc.,
       220F.3d 1263,1286(11th Cir.2000)(ç6W ethereforeabideby thegeneralruleof
       1aw thata rcm and isthe propercourse unless the record perm its only one

       resolution ofthe factualissue.'')(quotationmarksomitted);Didiçv.H pw es,988
                                                                         -




       1'
        -.2d 109t?l104 (11th Cir.1993)($iW e,however, arenotfactfinders.'');'#illiams
      v.U nited States,405 F.2d 234,239 (5th Cir.1968)(KiW e arenotfactfinders.
                                                                                      '').
             Karen Am long,along with everyoneelse involved in this litigation, w ould


                                                52
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 60 of 105
 Case 1:94-cv-02680-JAL Docum ent626 Entered on FLSD Docket01/12/2012 Page 55 of100




           be surprised to find outthatthe volum inouserrata docum entw as,
                                                                                     afterall,justa
           letter. From its inception, the erratadocum enthasbeen understood by all
                                                                                              ,   except
           our dissenting colleague, to be aRule 30 errata sheet. Foralm osta decade-and-a-

           half,evcrsince N orelug signed iton June 14, 1996.everyone has view ed the errata

           sheetasan errata sheet,and the errata sheethasalw aysbeen considered to have

           been subm itted as such underR ule 30.8

                 A nd itis no w onderthatthe docum enthas been considered to be an errata

           sheetand nota lcttcr. A tthe top ofthe firstpage ofthe docum ent, the title

       %tERRA TA SH EET''appears in bold. Itdoes notsay KtLETTER '' Itis noton   .



       letterhcad. Itis notsigned by K aren A m long. Itis notaddressed to opposing

       counsel. ltw as executed atthe courtreporter's office. Atthatoffice N orelus'

       signature on the errata sheetw ad notarized by the office m anagcr, and N orelus

       certised the truth and accuracy ofherdeposition çew ith the exceptions ifany,on
                                                                                        ,




                B?ïJI(1contraryto t
                                  hedissentingjudge'sasscrtion,theAm longswere notsanctioned for
       'ifailing to pointoutto the districtcourq and to tlliscourton appeal,thatthe ierrata sheet'at
      issuewasno1an crrata sheet. . ''Dissenting Op.at506 n. 14. The defendantsdidnotm ove for
      sanctionson thatground and thedistrictcourtdid notim pose sanctionson thatp ound.
      d                                                                                      n c
       efcndantsmoved forsanctionson theground thattheAm longssubmitted thc erratashcetasan
      crratasheet,thereby alfering theirclientfsdeposition testim ony in 868 ways, and becausethey
      continued to litigatetheirclienthsclaimsthcrcafter. The districtcourtimposed sanctionson that
      basis. Sanctionswerenotrequested orimpostd because the Amlongswzreguilty of
      K'
       negligence''infailingtocomeupwiththetheorythatnoneofthelawyersandjudgeswhohave
      becn involvedw ith thiscase for1hepastdecade and ahalf, exccptthedissent
                                                                             ingjudge,hasever
      comeup w ith before.TheAm longsweresanctioned forwhatthey did, notwhatthey failed to
      arguc.
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 61 of 105
  Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 56 of100




        theERRATA sheet.'' Thatcertification itselfand itsuseto assertttexceptions''to

        the deposition beliesthe dissent'sfar- fetched assertion thatthe errata sheetw as

        nothing m ore than a letterfrom oneattorney to another. And there ismore
                                                                                .



              The defendants have contended for alm osta decadc- and-a-half,ever since

        they filed theirm otion to dism issthe com plainton A ugust 1 1996,thatN orelus
                                                                     ,


        used the errata gheetto change thc substance ofherdeposition testim ony,and that

        i'gtjhechangesto (Norelus')depositionindisputablyexcced both theletterand
        spiritofFederalRuleofCivilProcedure30(e)'9 In responscto thatposition, the
                                                      .



       Am longshave contended thatthc%tdefendantssim ply do notunderstand Federal

       RuleofCivilProcedure30(e),'9andtheyhavearguedthattheerratasheetmade
       itdepositioncorrections''thatwereçiproperunderRule30(e')'' Those are the
                                                                   .



       A m longs'ow n w ords. The defendantshavc argued in reply thatin creating the

       crratasheetNorelusdeabusegdqRule30(e)in apatentattempttore-writeher
       deposition.'g ln itsordcrdenying thedefendants'm otion to dismiss and reopening

       Norelus'dtposition, thedistrictcourtstatedthat4tgalfteradeponentchangesa

      deposition in accordance w ith Fed. R.Civ.P.30(e),thedtposition willbe

      reopened ifthe deponent's changes m ake the deposition incom plete oruseless

      w ithoutfurther testim ony.''Thedistrictcourtfoundthattheerratasheetdidjust

      that,which iswhy itordered the deposition re-opened.
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 62 of 105
 Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 57 Of100




              And thatwasnotthe end ofit.Theconsideration ofthe errata sheetasan

       erratasheetin lightofRulc 30 continued afterthedeposition wasrc-opened. ln its

       firstordergranting thc defendants'm otions for sanctions,w hich w as issued on

       M arch 21,2000,the districtcourtquoted Rule 30(e)and concluded thatltwhen an
       Errata Sheetsixty-three pages long w ith 868 corrections is necessary to validate

       testim ony,any reasonable attorney would be on notice thatsuch testim ony m ay be

       incredulous.'' A nd there ism ore.

             In theirbrieffiled w ith thisCourtforthe appealthatwe now know as

       A m lonq 1,thc A m longs cited Rule 30 and contended thatthey had com plied w ith

       it. This is w hatthey said'
                                 .

             N o dispute exists w ith respectto the specific instructions given to M s.
             Taylor(the Am longs'associatewho attended N orelus'second
             deposition)asto how M s.Taylorwagtoprocecd'with thereview of
             M s.N orelusgdeposition and,ifM s.N orelus had any changes, how
             M s.Taylorw as to prepare an crrata sheetin accord with Rule 30
                               -                                            Xe).
             The tedious and thorough processemployed by M s.Taylorhasalso
             been discussed as w as the fqctthatallchangesw cr'e those ofM s.
             N orelus,w ith neitherM s.Taylor,M s.A m long oranyone else having
             any involvcm entw hatsoever. Thatw as the reality surroundina the
                                               --

             preparation and f'ilina ofthe errata sheet.

      Br.ofAppellantin AmlpngIat41(cmphasisadded)(footnotcsomitted).In this
      Court'sAmlong Idecision.themajorityopinionnotcd thatNorelus'sworn
      testim ony w as changed 868 tim esby the Errata Sheet. A m lonq 1,500 F.3d at




                                                55
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 63 of 105
 Case 1:94-cv-O2680-JAL Docum ent626 Entered On FLSD Docket01/12/2012 Page 58 Of1OO




        1235;seealso id.at1269(Hi1l,J,dissenting)($$TheAmlongsmaintain thatRule
        30(e)1in nowaylimitsthetypesandnumberofchangesgthatanerratasheetis
        perm itted to m ake to a prior deposition. '
                                                   ')(footnoteomitted). And thereismore.
              A fterA m lonc 1and back in the districtcourton rem and, w hen thatcourt

       reim poscd sanctionson the A m longs itfocused notonly on the iiim proper m ethods

       ofpreparation and the factualcontent''ofthe errata sheet, butalso on the factthat

       the A m longs t'continued tç press forw ard w ith theircase after the filing ofthe

       ErrataSheetandinspiteofthe factthatgNorelus)continuedtocvadereasonable
       inquiry concerning herevolving accountofevents alleged in this case during her

       reopened deposition.'' W hen the A m longs appealed thatdecision- the appeal

       before us now - they once again argued to this C ourtthatthe errata sheetw as

       intcnded to,and did,com ply w ith the requirem ents ofR ule 30. Forexam ple,they

       ârgued:

             A tnû pointin this litigation has therc been any case authority cited forthe
             proposition thatthedecision (to m akechangesusing an errata sheetlviolated
             Rule30(e)thatsimplyprovidesthatwithin thirtydaysafteradeposition
             becom es available,the person deposed has the rightto review the transcript
             and,$iftherearechangesgmadelin form orsubstance,'signastatement
            giving the rcasonsformaking them .''

       Br.ofA ppellantin A m long 11at 10 n 28(quoting Fed.R.Civ.P.30(e))(first
                                             .




      alteration added).



                                                 56
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 64 of 105
 Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 59 Of100




              So foraboutadecade-and-a-halfeveryone hasunderstood thatthe errata

        shectisan errata sheetsubm itted by theA m longsunderRule 30 forthepum ose of

       changing theirclient's deposition testim ony. TheA mlongs,thedefendants,the

       magigtratejudge,thedistrictcourtjudge,ailthreejudgesofthisCourtin Am lonx
       J,everyoneinthedistrictcourtaftertheremand,and bothpartiesinbriefingand
       arguing the presentappealhave understood that. Everyonc has understood it-

       exceptforour dissenting colleague. N ow ,after alm osta decade-and-a-halfof

       litigation,he hasbeen able to discern whateveryone else hasoverlooked: thatthe

       Rule 30 errata sheetis notreally a Rule 30 errata sheet, but itis instead *%a

       docum ent,although entitled çerrata sheet,'gwhichlhadno morelegalefficacythan

       a letter.'' D issenting O p. at22. D uring a period ofalm ostfifteen years oflooking

      atthcdocument,no oneelsehaseverthoughtitwasjustaletter.Andnowonder                   .



      Treating theerrata sheetasnothing m ore than a letterislikearguing after

      Gettysburg thatthe warring sideshad been m istakcn allalong aboutthe

      bom bardm entof FortSum ter, thatitw asactually nothing m ore than adiplomatic

      overture.

            And thedisscntingjudge'sextraordinaryperceptiondoesnotendtherc H e         .



      iseven able to pcrceive thateveryoneelse'sinability to see thatthe errata sheetis

      notreally an errata sheetis notthe faultofthe A m longs. w ho designated itan



                                                57
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 65 of 105
 Case 1:94-cv-0268O-JAL Document626 Entered On FLSD Docket01/12/2012 Page 60 of100




        erratashectand have been arguing foralm ostadecadeand ahalfthatiswhatitis,

        andnotthefaultofa1lthejudgeswhohaveconsistcntly treatcd itasan errata
        sheet,butinstead is the faultof w ho else is left? D efense counsel, ofcourse.

        SeeD issenting Op.at2,19-20,22-23.A ccording to the dissent, defense counsel

       prolonged the litigation unnccessarily by notinform ing thedistrictcourtabout

       som ething thatno one kncw butthatdefense counselsom ehow should have

       figured out. W hatdefense counselshould have divined, according to the dissent,

       isthata docum entlabeled 'CERR A TA SH EET ,''w hich w as in the form of an errata

       sheet,w asreally nothing m ore than a letterto defense counsel- a lettcr w ithouta

       greeting ora salutation, and withoutan inside oroutsidc address, and a letter that

       w as notsentto the party for w hom itw as intended butinstead w astakcn to the

       courtreporting company,jllstasanerratasheetwouldhavebeen,whcreitwas
       certified asa sericsofexceptionsto thedeposition transcript, justasan erratasheet

       w ould have been. Ilow could defcnse counsel, along w ith everyone else,have

      overlooked that?

            Even bcyond the facts, there is anothcrproblcm w ith the dissent's attem ptto

      injectthenot-an-errata-shect-but-just-a-lctterissueintothecaseatthispoint The
                                                                                  .



      issue hasbcen defaulted aboutasm any tim esand in aboutasm any w aysasany

      issuecan be. The issucwasnotraised by theAm longswhen they served the
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 66 of 105
 Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 61 of100




        docum enton the dcfendants on June 20, 1996;itw as notraised w hen the A m longs

        responded to thedefendants'm otion to dismiss;itw asnotraised orconsidered by

        the districtcourtwhen itruled on thatm otion and rc-opened Norelus'deposition;it

        wasnotraisedorconsideredby themagistratejudgcwhen hemadefindingson the
       defendants'motion forsanctions;itwasnotraised orconsidered by thedistrict

       courtw hen itgranted thatm otion and aw arded sanctions againstthe A m longs on

       M arch 21,2000;itwasnotraiscdwhen theAmlongsappealed thatjudgmentto
       this Court;itw asnotraised or considered by this Courtin
                                                              ' A m lona Iw hen w c

       ordered a lim ited rem and;itw asnotraised in the districtcourton rem and;itw as

       notraised orconsidered by the districtcourtwhen itreimposed the sanctionsaward

       against1he Am longs;and itwasnotraised by the Am longsin theirbriefjoratoral

       argumentafterthetheyappealedthatjudgmenttothisCourtin theappealbeforeus
       nOW .

               The firstand only tim e this issue has been raised in the m ore than fourteen

       yearssince the errata docum entw as subm itted is now , by ourdissenting colleague

      who wantsusto sharehisnovelvision and reverse thedistrictcourt'saw ard of

      sanctions on thatbagis. Even ifhis vision had any factualbasis, there are two w alls

      ofprecedentstanding againstw hathe w ants to do. The firstone is our w ell-

      establishedruleagainstrevcrsing adistrictcourtjudgmenton thebasisofissues
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 67 of 105
 Case l:94-cv-O268O-JAL Document626 Entered on FLSD Docket01/12/2012 Page 62 of100




           and theoriesthatw ere neverpresented'to thatcourt issuesnotraised in the

           digtrictcourtshould notbe considered on appeal. Sçe,e.g.,Bryantv.Jones,575

           F.3d 1281,1296(11th Cir.2009)(holdingtbatan issuewasnotproperlybeforeus

           whereplaintiffsSçfailed toxaisctheissuebeforetbedistrictcourf')(citingJohnson

           v.UnitedStates,340F.3d 1219,1228n.8(11th Cir.2003)(ûtArgumentsnotraised
           in thedistrictcourtarewaived.''l),
                                            'AccesFNow.lnc.y.
                                                            .sputhw estA irlinesCo.,
                                                                    -




           385F.3d 1324,1331(11th Cir. 2004)(explaining thataddressing questionsnot
       raised in the districtcourtSsw ould notonly w aste ourresources,but also deviate
       '


           from theessentialnature,purpose,andcompetenceofan appellatecourt'');Irvinc
                                                                .
                                                                    h



       v,M azdaM otorCorpv,136 F.3d 764,7à9(11th Cir.1998)(refuging to consideran
       argumentnotraised in thedistrictcourtandobserving thatttgtloooften our
       collcagues on the districtcourts com plain thatthe appellate cases aboutw hich they

       readwerenotthecasesargued beforethem'');Stewartv.Dep'tofHealth and

       HumanServs.,26F.3d 115,ll5(11thCir.1994)(siludicialeconomyisservedand
       prejudiceisavoided by bindingthepartiesto thefactsprcsentedand thetheories
       argued below.'')(quotationmarksomitted).
                The second w allofprecedentthatforbids us from redesigning the issues at

       the appellatc stage are prior decisions thatm ake the 1aw Ltby now w ellsettled in

       thisCircuitthatalegalclaim orargumentthathasnotbeen briefed before thc court


                                                60
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 68 of 105
 Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 63 of100




        isdeemed abandoned and itsmcritsWillnotbe addressed.''AccçssNow , 385 F.3d

        at1330. see
                 - al
                    . so Fercuson v.
                                   'United statesAtt'v Gen., 563 F.3d 1254, 1258 n.7
                                       .               .




        (11th Cir.2009)(petitionerwho failedtodisputetheBoard ofImmigration

        Appeals'rejection ofherclaim asunsubstantiatcdbyanyevidenceshehadbeen
        served with an Orderto Show Causehadtsabandoncd herclaim thatshew as

       served''l;M illen-îum Pa/ners,L.P.y.Cqlm arStorage,LLC,494 F.3d 1293,1298

       (1lthCir.2007)(t&Onappeal,Colmarhasnotchallenged theDistrictCourt'sdenial
       oftherequestforan allocation instruction. Thus,thatclaim isforfeited.'l;Tanner

       A4ver.GrOgP.L.L.C.v.FayetteCountv,Ga.,45lF.3d777,785(11thCir.2006)
       (lsundertheestablished law oftbisCircuit,çissuesthatclearly are notdesignated in

       theinitialbriefordinarilyareconsideredabandoncd.''')(quoting Hartsfield v.
       L çmacks,50 F.
        -           3d 950,953(11th Cir.1995));SunAmeric-p Corpv.Sgn Life
       AssuranceCo.ofCan.,77 F.3d 1325,1333 (11thCir.l996)(ttAsthisCourthas
       hcld repeatedly,*(a)n argumentnotmadeiswaived.'''(quoting Cont'lTcchnical
       Servs.v.RockwellInt'lCorn.,927F.2d 1198,1l99(11thCir.l991)).Asthis
       Courtexplained in AccçssNow,

             Ifan argumentisnotfully briefed(letalonenotpresentedatall)tothe
            CircuitC ourt,evaluating its m erits w ould be im preper both because
            the appellants m ay controlthe issues they raise on appeal, and because
            the appellee w ould have no opportunity to respond to it. Indeed,
            evaluating an issue on the m erits thathas notbeen raised in the initial


                                              61
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 69 of 105
  Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 64 of100




               briefw ould underm ine the very adversarialnature ofourappellate
               system .A s the FirstCircuithas stated, ç'Eiqn preparingbriefsand
               argum ents,an appellee is entitled to rely on the coptentofan
               appellant'sbriefforthe scope ofthe issuesappealed.''

         385F.3dat1330(quotingPignonsS A .de M ecaniquev Polarpid C orp.,701F 2d
                                             .                   .                       .



         1,3 (1stCir.1983)). Issucgshould notsproutIikew eedsin appellateopinionsno

        matterhow fertilethemindsofthejudgesdecidingtheappeal W e could not
                                                                      .



        reverse the districtcourtbased on the dissenting opinion's new theory oftbe case,

        even ifithad a factualbasis, w hich itdoes not.

                                                 IV .

              W e turn now to the parties'contentions aboutw ho should bear the costs,

       expenses,and attorney's fees incurred w hilc pursuing a sanctions aw ard under 28

       U.S.C.j 1927.Sanctionsimposedunderj 1927 ttmustbearafinancialnexusto
       theexcessproceedings(and)maynotexceedthedcosts, expenses,and attorneys'
       feesreasonably incurredbecauseofgtbesanctionable)conduct''' Peteo on, 124
                                                                      .



       F.3d at1396 (citing 28 U.S.C.j 1927). Tbe Am longs contend thatthe district
       courtviolated thatprinciplc. and therefore abused its discretion m aking a m istake
                                                                       ,


      oflaw by including in the sanctionsaward againstthe Am longsthc costs,

      expenses,and attorney'sfees(hereafterSscosts''forshort)thatthedefendants




                                                 62
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 70 of 105
 Case 1:94-cv-02680-JAL Docum ent626 Entered on FLSD Docket01/12/2012 Page 65 of1OO




        incurred in prosecuting thc sanctionsproceedings.g

              This isthc firsttim e w e have addresscd w hether a districtcourtm ay include

        costsarising from thesanctionsproceedingsthem selvesin an aw ard ofj 1927
       sanctions, Othercircuitshavetackled thisissuc in theclosely related contextof

       rules-bascd sanctions. M any ofthose courts have held thatitis w ithin the

       discretion ofa districtcourtto include w ithin a sanctions aw ard costs incurred in

       obtaining thataw ard. Sec In re Tutu W clls Contam ination Litix., 120 F.3d 368,

       387n.21,387-88(3rd Cir.1997)(affirmingdistrictcourt'sdecisiontobase
       sanctionsaward in parton thecostsarising from sanctionsprocecdingsand

       expressly stating thatthe Ssanalysis ... does notm ake a distinction betw een

       inherentpowcrssanctionsand statute-based orrule-based sanctions''), overrulqd on    .




       othergroundsby Com uso y.NA4'lR.R.PassenxerCorp.. 267F.3d 331,338(3rd

       Cir.2001);Silvav.W itschçn,19F.3d 725,733 n.15(1stCir l994)(rejecting
                                                                        .




              gAlthough theydid sobeforethedistrictcourt, theAm longsdonotargue in thisappeal
      lhat,assum ing the costsincurred in prosccuting thesanctionsproceedingscan be recovered in
      theaward,theamountofthe sanctionsisitselfunrcasonable. W e find theA mlongs'failure to
      raise thatissuebefore us notable, given thatthetotalamountofthe sanctionsaward wasnearly
      S400,000. Thatseemslike a lot, butwew illnotraise and dccide an issuc thattheA mlongs
      them selveshave abandoned. See M illenniuln Partners.L.P.,494 F.3dat1298 ($
                                            -                                     #On appeal,
      Colmarhasnotchallenged the IlistrictCourt'sdenialofthe requestforan allocation instruction.
      Thus,thatclaim isforfeited.'');Tan-n-erAdver.Group.LLC 45lF.3dat785(t(T)he1aw isby
      now wellsettled in thîsCircuitthata Iegalclaim orargum entthathasnotbeen briefedbefore thc
      cour
      ( tisdeemed abandoncd and itsmeritswillnotbeaddressed.''(alterationinoriginal)
       quotationmarksandcitationolnittedll)Campaian foraProsperousGa.v.S.E.C., 149 F.3d
                                                    -

      1282.l287(11thCir.1998)(issuegnotraised onappealareabandoned).
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 71 of 105
 Case 1:94-cv-02680-JAL Document626 Entered On FLSD Docket01/12/2012 Page 66 Of100




       ùtclaim thatattorney fecs reasonably incurred in the sanctions phast m ay notbe

       madethesubjectofaRule 11sanction'');B
                                           -randtv.SchalAssocs-,lnc..960F.2d
       640,649-51(7thCir.1992)(endorsinginclusion in sanctionsaward ofexpenses
       incurred by opposing party in establishing Rule 11violation);ln rq StaufferSmeds.

       lnc.,817 F.2d 47,50(8th Cir.1987)(instructingthatRuie37 sanctionsaward
       shouldincludeexpensesrcasonablyincurred inseeking discovery sanctions).Sçe
       also Amlona 1,500 F.3d at1273 (11il1,J.,dissenting)(listing and discussing cases
        -




       addressing thisissue).
             W e begin our analysis ofw hatthe statute perm its w here w e alw ays should:

       the statute'splain language. See N cuven v.U nited Statess556 F.3d 1244, 1250

       (1lth Cir.2009).Theplainlanguageof28U.S.C.j 1927establishesthat,in
       m aking a sanctions aw ard to a party,a courtm ay include the :xcosts, cxpenses,and

       attorneys'fees''thatthe party victim ized by the sanctionable conductincurred in

       obtaining the aw ard. 28 U .S.C-j 1927.Afterall,those costsare,in the statute's
       term s,itincurred becauseofsuch conduct.'' Id. lfthere wereno sanctionable

       conductthere w ould have beertno procecding to im pose sanctions. Becausc the

      costsarising from thesanctionsproceedingsweretsoccasionedbytheobjectionable
      conduct,''M cM ahan,256F.3d at1128(citingPeterson.124 F.3dat1396),a
      districtcourtm ay include costs arising from the sanctions proceedings in the


                                               64
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 72 of 105
 Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 67 of100




        sanctionsaw ard.

              Because the statutory language is unam biguous, w e could end our analysis

        there. See U nited States v. Steelc,l47F.3d 1316,l318(11thCir.l998)(enbanc).

        Butthisisanotherofthogcoccasionsin which we give in to the tem ptation to go

       beyond a statute's plain language and pointoutthatthere is anotherreason for

       reaching the sam e conclusion. See,c.a..H arris v.G arnec,2 l6 F .3d 970,977 (11th

       Cir.2000)(en banc); United Statesv.Gilbert.198F.3d l293,1299(11th Cir.
                                              -




       1999). The additionalreason supporting ourconclusion isthe factthata

       categoricalrule excluding from a ganctions aw ard the costs incurred in obtaining it

       w ould undercutthe purposes ofproviding forsanctions. Sçe Tutu W ells,120 F.3d

       at387. Thc tim e,effort,and m oney aparty mustspend to getanotherparty

       sanctioned realistically is partofthe harm caused by thatother party's w rongful

       conduct. Id.at388. A rule autom atically excluding thattype ofharm from the

       calculation ofsanctionsaw ards w ould notallow courts to fully com pensate the

      harm ed party forthe w rongfulconductithad suffered. ld.

             A categoricalrule excluding the costs ofhaving sanctions im posed from the

      aw ard w ould also underm ine the goalofdeterrence, because itwould discouragc a

      party aggrieved by w rongfulconductfrom pursuing sanctions. 1d. Ifan aggrieved

      party know s beforehand that ithas no hope ofrecovering the costs necessary to


                                               65
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 73 of 105
 Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 68 Of10O




       have the other party sanctioned, itwillbe lesslikely to pursue sanctions. Id. In the

       presentcase,forexample,the costsarising from thesanctionsproceedingsm ay

       have equaled orsurpassed the harm intlicted on the defendants during theperiod

       from the subm ission ofthe errata sheetuntilthe dism issalofN orelus'claim s. A n

       econom ically rationalparty would notrelish theprospectsofan aw ard thatis

       sm aller than the costs ofobtaining it. The lesslikely thataggrieved parties arc to

       pursue sanctions,the m ore sanctionable conductw illgo unsanctioned, and the

       w eakerthc deterrentw illbe. ld (G
                                       .
                                        sgpjartieswhoknow thatthelikelihoodoffacing
       asanctiongsqproceeding gis)low mayengageinsanctionableconductmore
       often.'').
             These policy considerationsreinforce and explain the purpose orreasons

       behindtheplain languageof j 1927,althoughnoreinforcementorexplanationis
       needed becausew hatastatuteplainly saysisthe law . Sev.e.g.,O ncale vs

       Supdowner Qffshore Scrvs..Inc.,523 U .S.75,79,I18 S.Ct 998,1002 (1998)
                                                                   .



      ('t(IJtisultimatelytheprovisionsofourlawsrathcrthantheprincipalconçernsof
      our legislatorsby w hich w e are governed. '
                                                 ll;M iccosukeeTribeofIndiansofFla,
      v.5,:vem ladesRestoration Alliqaçe,304F.3d 1076,1087 (llth Cir.2002)
      (tiluqnambiguouslanguagein astatuteismorethanmereevidenceofwhat
      C ongress intended the law to be itis the law -'').



                                               66
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 74 of 105
 Case 1:94-cv-0268O-JAL Document626 Entered on FLSD Docket01/12/2012 Page 69 of100




               A gainstw hatthe statute itself says, and the obviousreasons behind w hatit

        says,the A m longspresentusw ith a holding from the Fourth C ircuitand som e

        dicta from the Tenth Circuitto supporttheirposition thatthe coststhe m oving
                                                               '
        party incurs in obtaining a sanctions aw ard should notbe included in thataw ard. 1()

        The Fourth Circuitdecision isQlue v.U.S.Dep!tol-Army,914 F.2d 525(4thCir.
                                           -               -




        1990),aTitleVIIlawsuitin whichthedistrictcourthad imposedsanctionsonthe

       plaintiffsand theircounselby Ginvokling)anumberofdifferentyetoverlapping
       legaltheoriestojustifyitsimposition ofsanctions,including FederalRulesofCivil
       Procedure 1l and 16, the Sbad faith'exception to the A m crican Rule, and 28

       U.S.C.j 1927.'1Jd.at530,Thedistrictcourthad lçordered notonly thatdefendant
       be aw arded paym entfor courtcosts and attorneys'fecs, butalso thatthe court

       itselfbe reim bursed forthe expenses itincurred and the tim e itspentpresiding

       0Vef the litigation-''ll Id.


              lo-
                rheAmlongsalso relyon Tutu W ells,120 F.3d at372.acase in which the Third
       Circuitactuallyaffirm ed asanctionsaward thatincluded thecostsincurred in the sanction
      proceedings.The Am longsattemptto usethatcaseto argue thatcostsforthe sanctions
      proceeding itselfshould beawardcd onlywherethe conductthatled to the proceedingw as
      egregioug. Butthe Tut 'u W ellsopinion did notpum ortto impose an ev egiousnessstandard
      Seej.t at387-88. Inanyevent,thcdccisiondidaffirm theinclusionintheawardofthecos        .ts
      incurred in obtaining the sanctionj 1d.at388(&
                                       .           iA districtcourt,intheexerciseofitsdiscrction,
      may award attom ey'sfeesarising from sanctionsproceedings.'').Asaresult,iftheTutuW clls
      opinion had said thatanything lcssthan theegregiousm isconductpresentin thatcasewould
      have ruled outcostsforthe sanctionsproceeding itself, itwould havebeen only dicta.

             1'TheFourthCircuitobservedthatçtlwlhiletheselegaltheoriesapproachattonuyand
      partym isconductfrom differentpergpcctivesand have differing standards, a1lsharethe com rnon


                                                   67
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 75 of 105
 Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 70 of100




              The Fourth C ircuitheld in Blue thattçcounselcannotsim ply rely on a

       client's patently incredible ttstim ony when any reasonable investigation ofthe

       factualbases for the client's claim s orexam ination ofm aterials obtained in

       discovery w ould revealthe paucity and im plausibility ofthe evidcnce.'' Id.at543.

       Becausethe seniorpartnerin charge oftheplaintiffs'case had notdonethat, the

       Bluc courtconcluded thatvlthe conductof this litigation w as sanctionablc.'' Id.at

       545.Although itsctasidethesanctionsimposedagainstthejuniorassociate,who
       w asw orking on ber firstcase forthe l5rm and had entered the litigation late, the

       courtaffirm ed 1he decision to sanction the seniorpartner w ho had been in the

       charge ofthe case w hen itbegan. Id.at546.
                                                -47. The B lue decision provides

       strong supportfor the im position ofsanctions on the A m longs. Theirconductw as

      even w orse than thatofthe seniorpartnerin Blue w hen the subm ission ofthe



      goalofthe efficientlitigation ormeritorioussuitsand the deterrence ofsuitsso patently
      meritlessthattheirpursuitconstitutesanabuscofthejudicialsystem.''1d.at533.Becausethere
      issignificantoverlap among those varioustheories, thecourtconcluded:tiRatherthan disscctthe
      particularsofeach theoryasapplied to each ofthedistrictcourt*sfindingsofimproperconduct,
      wethink itmorc straightforward toexaminethe basicquestion ofwhethertheactionsof
      plaintiffsand theircounselin pursuit'ofthislawsuitin factconstituted sanctionableconduct.''
      Id.at534.Evenso,theFourthCircuitcommentedthatSKltjhesheerbreadthandmar itudeof
      gthedistrictcourt's)sanctionset
                                    -fortareprobablyunprecedented.''ld.at535.$t(T)hedistrict
      courtnotonly invoked every conceivable legaltheory on which sanctionscoukd beim posed. but
      also levied every conceivable sanction, including attorncys'fees,courtcosts,courtsalaries
      (includingthatofitslaw clerk),andèvenaûneandrcprimandofcounsclforviolationofstate
      ethicalrulcs.'' ld. The Fourth Circuitultim atelysetaside asimproperthcpartofaward of
      sanctionsbased on courtsalaries, Id.at548.



                                                   68
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 76 of 105
 Case 1:94-cv-02680-JAL Docum ent626 Entered on FLSD Docket01/12/2012 Page 71 of100




        m assive crrata docum ent is considered along w ith the paucity and im plausibility of

        the evidence supporting N orelus'casc.

              The partofthe Blue opinion thatthe A m longs rely on deals w ith the court's

       decision to i'setaside the sanctions arising outofthe prosecution ofthe sanctions

       hearing w ith rcspectto cotlnsel''because there wasttno sanctionable conductin the

       attorneys'opposition to the sanctionsm otions.'' ld.at549.12 Thc Fourth C ircuit

       gaveasitsreason fordoing sothatSsgllitigantsshould beabletodefend themselves
       from the im position ofsanctions w ithoutincurring additionalsanctions.'' Id.at

       548, O fcourse,one could say w ith equalforce thatparties w ho have been

       victim ized by vexatiouslitigation should be able to have them selvesm ade whole

       through a sanctions aw ard, w hich is possible only ifthey can recover the additional

       costs ofobtaining thataw ard from the guilty party.

             Forourpurposcs,the m ore fundam entalproblem with theBluecourt's

      curiously thin treatm entofthis issue isthat, because itw as taking a w holesale

      approach to the various theories underw hich the districtcourthad aw arded

      sanctions in the firstplace,the courtapparently saw no reason to confrontthe plain

      languageofj l927. Ifthe courthad any explanation forwhy costs, expenses,and


            )2The Blue courtdid affirm theaward ofsanctionsforthesanction proccedingsconduct
      oftbeplaintiffsthemsclves,becausetheyhadcommittcd perjuryduring thesanctionshearing
      1d. at549.                                                                         .


                                                 69
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 77 of 105
 Case 1:94-cv-O2680-JAL Docum ent626 Entered on FLSD Docket01/12/2012 Page 72 Of100




       attorney's feesincurred in obtaining an awardbecauseofopposing counsel's

       sanctionable conductarc notdçcosts,expenses,and attorneys'fees . . . incurred

       becauseofsuchconductj''28U.S.C.j 1927,thecourtdidnotmention it.

              IftheBlt;ecourthadbeenfocusingon 9 1927,instead ofasmorgasbordof
       sanctionstheories,itm ighthaverealized thatitspolicy view could notstand in the

       facc ofthe plain statutory languagc. Courts m ay notrew rite the language ofa

       statute in the guise ofinterpreting itin order to further w hatthey deem to be a

       betterpolicy than the one Congresswrote into thestatute. See Artvgy.Bcnnett.
                                                                                -




       531U,S.4,10,12lS.Ct.36l,365(2000)(t:W hatevermeritstheseand otherpolicy
       argum ents m ay have,itisnotthe province ofthis C ourtto rew rite the statute to

       accommodatethem.'');Albritton v.Caale's.Inc.s508F.3d 1012y1017(11th Cir.

       2007)($'W earenotempowered torewritestatutes.'');W riMhtk.Sec'y,Dep'tqf
       Corrs.,278 F.3d 1245,1255(1lth Cir,2002)('tourfunction isto applystatutes,to
       carry outtheexpression ofthe lcgislative willthatisem bodied in them , notto

       Aim prove'statutesby alterillg them .''),
                                               'Harris,216 F.3d at976(tç'
                                                                        W ewillnotdoto
      the statutory language w hatCongress did notdo w ith it, because the role ofthe

      judicialbraneh istoapplystatutorylanguage,nottorewriteit.'').
            There is anotherproblem w ith the B lue court's policy position Itis
                                                                            .




      inconsistentwith theposition universally applied in othercost-and fee-shifting


                                               70
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 78 of 105
 Case 1:94-cv-O268O-JAL Document626 Entered on FLSD Docket01/12/2012 Page 73 of10O




        situations- Like other courts, w e have allow ed parties to recoverthe costof

        establishing theirrightto,and the amountofattorney'sfees- the rightto fees on-  -




        fees. Sce.e.a.,Jackson v.State Bd ofPardons& Parolcs,331F.3d 790, 798-99
                                            .




       (11thCir.2003)(holding A'thatfees-on-feesarerecoverablcunder''thePrison
       Litigation Reform A ctof 1995, 42U.S.
                                           C.9 1997(e)(d)(1)(A));Jean v.Nelson,863
       F.2d759,780 (11th Cir.1988)(holdingi'thattheUnited Statesmay notopposea
       tfeesforfees'requestgundertheEqualAccesstoJusticeAct, 28U.S.C.j2412,1
       solely on the ground thatits position in the fee litigation w as substantially

       justified'');lgnasv.Stack,758F.2d 567,568(11thCir.1985)(t*(A)prevailing
       party's counselis entitled to reasonable com pensation when he litigates his ow n

       claim forentitlementto j 1988fees.'').lnallowingawardsoffees-on-fees, w e
       have relied on the languagc ofthe rule or statute atissue See Jackgon.331 F.3d at
                                                                 .




       798-99,
             .see also Fed.R.Civ.P. 1l(c)(2)('$
                                              1fwarranted,thecourtmay awardto
       thc prevailing party the reasonable expenses, including attorney's fees.incurred for

      themotiontforsanctionsj.'').W ehavealsoreasoned thatnotallowing fees-on-
      fees w ould underm inc the congressionalpolicies behind aw arding attorney's fees.

      Jegq,863 F,2d at780. The sam e reasoning sùpports the sam e rule in the present

      circum stanccs. The Fourth Circuitalso allow s fees-on-fees in othercircum stances
                                                                                            ,


      seçae-R..Trim perv.City ofN orfolk. 58F.3d 68,77(4th Cir.1995),Dalyv.Hill,
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 79 of 105
 Case 1:94-cv-O268O-JAL Docum ent626 Entered On FLSD Docket01/12/2012 Page 74 Of10O




        790 F.2d 1071,1080 (4th Cir,1986),afactthatwentunremarkedin theBlue
        opinion. If,as the Bluc courtheld, a sanction aw ard should notinclude thecosts

        them oving party incurred in the sanction proceedings, a1lofthose decisions,

        including the Fourth C ircuit's ow n D aly dccision, are w rûng.

              The Tenth C ircuitopinion containing Ianguage thatthe A m longsrely on is

        Glassv.Pfeffcr,849F.2d 126l(10th Cir.1988),butthatlanguageisonlydicta                .




       Theactualdecision in the Qlass case upheld theinclusion in a sanctionsaward of

       attorney's fees incurred in obtaining thataward, because the sanctioned law yers

       hadttengagegdjin scorchedearthtacticstochallcngesuchafeeaward '' Id.at     .



       1266. The courtspeculated in dicta thattta party . . . should notalw ays be entitled

       to additionalattorney's feeg for defending, ata due process hearing,an earlier fee

       award.'' Id. The reasoning bchind the dictawasthatthe attorney threatened with

       sanctionshas $ia due process rightto notice and hcaring to contest''sanctions,

       w hich w ould ççbe oflittle value ifits exercise autom atically results in a stilllarger

       tke award.''Id.

             Fourthingsaboutthose statem entsin the Glassopinion. First,they are pure

      dicta becausc the aw ard in thatcase w as upheld. Second,they w ere noteven dicta

      aboutj 1927orany otherstatuteauthorizing theawardofsanctions,becausethc
      aw ard in G lassw as m ade under the districtcourt's inherentauthority. Scc id.at
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 80 of 105
 case 1:94-cv-02680-JAL Doculbent626 Entered on FLSD Docket01/12/2012 Page 75 of1O0




        1263 (notingthatj 1927wasnotinvolved in thecasebccausetheversion ofthe
        statutein effectatthattime did notallow the award ofattorney'sfeesforany

        reason);id.at1263-64 (ttl'heawardofattorney'sfcesinfavorof(tbedefendant)
        wasjustified undcrthedistrictcourt'ginherentpower.''). BecauseGlassisnotaj
        1927 case,atlcastthe statem cntsofthe courtin thatcase did notgo againstthe

       plain language of the statutc. Third,even freed from the constraints ofthe

       languagein j1927,thereasongiven forthcconclusionstated in Glassisnot
       persuasivc.To say thatthe rightofan attorney to contestsanctionswould tsbeof

       little value ifits exercise autom atically results in a stilllargerfee aw ard,''id.at

       1266,rests on a patently false prem ise: thatthe attorney's contestw illalw ays be

       unsuccessful. The resultof the sanctionsproceeding is notautom atic. If the

       attorney issuccessfulin contesting a m otion to aw ard sanctions againsthim there

       w illbe no aw ard againstthe attorney atall, m uch less a larger onc. Fourtb and

       finallyptheGlasscourt'sstatement- indictaandnotaboutj 1927- 1ssimply that
       fees should notalw ays be aw arded to the m oving party fordeftnding its rightto

       attorney'sfees. W e do nothave thatquestion before us. The only question before

       usiswhetheradistrictcourtfdmay'' andthatistheoperativeword in j 1927,not
       ''m ust''- aw ard the m oving party costs,expenses,and fees for successfully

       litigating the sanctions proceeding. W e answ eronly thatquestion. A nd our


                                                  73
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 81 of 105
 Case 1:94-cv-02680-JAL Document626 Entered On FLSD Docket01/12/2012 Page 76 of1O0




        answ er is yts.

                                                V.

              Thc districtcourtdid notabuse its discretion by finding thatthe A m longs'

       creation and subm ission ofthe errata docum entand theircontinued pursuitof

       Norelus'claim samountedto4sobjectively recklessconduct''thatmultipliedthe
       proceedings in this case S'unreasonably and vexatiously,g'28U.S.C.j 1927,The

       districtcourtalso acted w ithin the scope of its discretion by including in the

       sanctions aw ard the costs,expenses, and attorney's fees incurred by the defendants

       in obtaining the aw ard.

             A FFIR M ED .
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 82 of 105
 Case 1:94-cv-O2680-JAL Docum ent626 Entered On FLSD Docket01/12/2012 Page 77 Of100




       BO W EN ,D istrictJudge,concurring in part:

             Idcclinetojoin in SectionIII.C.oftheopinion.1concurin thercmainder
       thereofand in the resultofaffirm ance.




                                                75
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 83 of 105
 Case 1:94-cv-O2680-JAL Docum ent626 Entered on FLSD Docket01/12/2012 Page 78 of100




        TJO FLA T,C ircuitJudge,dissenting:

              Thecourtstatesthatç'ltlheissue(inthisappealliswhethercreatingand
       submitting the sixty-three page errata docum entand then continuing to prcss

       forw ard w ith N orelus'claim s,w hich had been leftcom pletel'
                                                                     y unsupported once
                                                                ê


       theerratadocumentrendered hertestim ony useless, ùonstituted conduct

       sanctionableunder(28U.S.C.jj l927.39Anleat485.TheAmlongsldidprepare
       thesixty-threepagedocum ent,whichtheylabeled 4terratasheet''('sterratasheet'''

       orSicrrata docum ent''lybutthey did notpresentitto thc courtreporter,asRule
       30(c)oftheFederalRulesofCivilProcedurtrequires,so itcould beattached to
                                                                    .




       the certificate the reporteraffixed to N orelus's deposition in accordance w ith Rule

       3040. ln short,thesixty-three page errata docum cntw agnotan erratasheetas
       contem plated by the FederalRules ofC ivilProcedure.R ather, itconstim ted

       nothing buta w ritten com m unication, a lcttcr,from K aren A m long to defenst

       counsel,in w hich K aren A m long inform ed defense counsel- in keeping w ith her

       obligationsunderthe Florida RulesofProfessionalResponsibility thathcrclient

      had testified falsely on deposition and provided the statem cnts she btlieved her

      clientshould have m ade w hen deposed. A s a consequencc,the com m unication,

      instead ofm ultiplying the proceedings,inform ed defensc counselthatN orelus had


             1 Ireferto theAm long & Alnlong 1aw 1517)1asttAm long & Am long''ortheçiAmlongs.''


                                                  76
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 84 of 105
 Case 1:94-cv-O2680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 79 of100




        m ade statem ents to her attorneys w hich, when com pared to w hatshe had said on

        deposition,castsubstantialdoubton hercredibility    .




              H ad defense counselexplained allofthis to the districtcourt, the court

        w ould have disregarded the iierrata sheet''and declared thatthe N orelus deposition

        transcriptcertified by thecourtreporterconstituted Norelus'sdeposition;D enny's,

       M eos,and Jaw aid w ould nothave incurred $387,738 in subsequentattom eys'fccs

       and costs;and the courtw ould nothave sanctioned the Am longs under 28 U .S.C.j

        1927 in thatam ount. In essence, the A m longs did nothing thata reasonable

       attorney w ould nothave done under the circum stances. They plainly should notbc

       held responsiblc for defense counsel's errors thatultim ately prolonged this

       Iitigation unnecessarily.

             This dissentis organized as follow s. Partlsets outR ule 30,explains the

       purposeofan errata sheet,and addresseshow courtsenforceRule 30's

       requirem entspertaining to errata shcets. Part11initially establishes thatK aren

       A m long fully understood how ,undcrRulc 30, an errata shcetbecom espartof a

      deponent's dcposition and then explains thatshe did n0tinteùd the itcrrata sheet''

      she sentdefense counselto com ply w ith Rule 30 and becom e partofN orelus's

      deposition. PartIIl establishes thatdefense counselfailed to com prehend this and,

      thus,erroneously concluded and rcpresented to thecourtthatthe çserrata sheet''was
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 85 of 105
 Case 1:94-cv-O2680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 80 Of100




       partofN orelus's deposition. ln turn,partIV show show defense counsel's error

       led tothej 1927sanctionsatissueinthisappeal.Finally,partV explainswhy, in
       lightoftheforegoing,lcvying these sanctionsw asimproper.

                                                  1.

                                                  A.

             Rule 30 governs 'lD epositions by O ralExam ination.'
                                                                 'Subdivisions(e)and
       (9,in rclevantpart,statc the follow ing:

             (e)Review by theW itness;Changes.
               (1)Sevfew;Statementofchanges.Onrequestby thedeponentora
                   party before the deposition is com pleted, the deponentm ustbe
                   allowcd 30 daysafterbeing notified by theoflicergti.e,court
                  reporterl)thatthetranscriptorrecording isavailablein which:
                   (A)toreview thetranscriptorrecording;and
                   (B)ifthereare changesin form orsubstance,tosicn astatement        -

                      listing the changes and the reasons for m akina them .

                (2)ChangeslndicatedinthefcourtReporter's) Ccr//
                                                              x&l/e.Thercourt
                  reporterlm ustnotcin the certificateprescribed by Rule 30(941)
                  w hether a revicw w as requestcd and.ifso,m ustattach anv cha nges
                                            -                                  ---

                  the depopentm akes durinq the 30-dav period.

             (0 Certification andDelivery;Exhibits;CopiesoftheTranscriptor
                Recoding;Filing.

                (1)Cert# cation andDelivery.Thefcourtreporterlmustcertifv in
                  writingthatthewitnesswasdulysworn anéthatthedeposition.

                  accu- rately recordsthc witness'stestim ony. The certificatem ust
                  accom pany the rccord ofthedeposition. Unlessthc courtorders
                  otherwise,the(iourtreporter)mustsealthedeposition in anenvelope

                                                78
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 86 of 105
  Case 1:94-cv-02680-JAL Docum ent626 Entered On FLSD Docket01/12/2012 Page 81 of100




                          and m ustprom ptly send itto the attorney w ho arranged forthe
                      . . .

                      transcriptorrecording. The attorney m uststore itunder conditions
                      thatw illprotectitagainstloss, destruction,tam pcring, or
                      deterioration.

        Fed.R.Civ,P.30(e),(9 (emplkasisadded),
               A n obvious policy underlies these provisions. They aim to ensure thata

        deposition transcriptaccurately rellects the questions putto and the answ ers given

        by the deponentbecause theoutcom eofthelitigation m ay turn on whatthe

        deponentsaid. Thus, a deponentw ho electsto review the deposition's transcript

        m ustsubm itto the courtreporter, by w ay of an errata sheet, changes in the

       transcriptthatthe deponentw ishes to m ake and the reasons forthe changes. This

       procedure allow s the reporterto com pare hershorthand notes w ith w hatshe

       transcribed to determ ine w hethçr she erred in transposing hernotes.z The court

       reporter also can com pare the deponentgsproposed changes w ith a tape recording

       ofthe dcposition if, asin thiscase,arecording wasm ade.3



             l Thecourtreporter, Jody L.W arrcn,took Norelus'sdeposition by shorthand
       d                                                                               . 1ca nnot
       Iiet
          ermi
             ne from the rtcord on appealwhetherW arren typed 1he deposition transcriptstraight
        om hernotesordictated thtwords(disclosedbyhernotes)toarecordingmschinefrom which
       sheorsom eoneelsethen typed thetranscript.
              3 Itisin thecourtreporter'sselfinterestto resolvcthedifferencesbetw ecn thtwitness's
      proposcd changesand thedeposition transcript. Notonly isthe acèuracy ofthedeposition
      transcriptand,perhaps,the litigation'soutcom eatstake, butso istheprofessionalreputation of
      îhecourtrepoder. A rcportertloodekwithlengthy erratashectsisonel     ooking forsomeother
      job.

                                                    79
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 87 of 105
Case 1:94-cv-O2680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 82 of10O




              Thus,implicitinsubdivisions(e)and (f)'soperationisthis:thecourt
       reporterconsidersthe challges indicated in the deponcnt's errata shect;ifshe

       agrees w ith a posited change,shc w illm ake iton the deposition transcript;or,if

       she does notagrcc w ith the change,the errata sheetw illindicate herdisagrecm ent.



                                                B.
             The courts,too,seek to im plem entRule 30's policy of accuracy by requiring

       strictcompliance with the Rule'sproceduralrequirem ents. see,e.q.,EBC,Inc.v.

       ClarkBldg.Sys.sInc.,618F.3d253,265(3dCir.2010)(declaringthatilltjhe
       proceduralrequirementso1'Rule30(e)areclearandmandatory'');AgrigapsInc.v.

       W oodstrtam Corn.,232F.R.D.491,493 (E.D.Pa.2006)($$ET)hereisnodebate
       thattheproceduralrequirementsofRult30(e)mustbeadhered to.'');Holland v. -




       CedarCreek M inincslnc.,k98F.R.D.651.653 (S.D.W ,Va.2001)($1Thiscourt,
       likem ostcourts,w illinsiston strictadhetenceto the technicalrequirem enlsof

       Rule 30(e).'').

             The firstobligation is thatthe errata sheetbe subm itted to the courtreporter

      withinRule30(e)'sthirty-daywindow absentacourt-approvedextension,Courts
      uniformly disrtgard untimely errata sheets,treating thtm asa nullity;in other

      words,they treatthe deponentashaving waived heropportunity to m ake changes



                                               80
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 88 of 105
Case 1:94-cv-O268O-JAL Docum ent626 Entered on FLSD Docket01/12/2012 Page 83 of10O




       to her testim ony. E.a.,W clch v.M ercer Univ,,304 Fcd.A ppx.834, 838(11thCir.

       2008)(aftirming thedistrictcourt'sdecisionthatdenied asuntimelyan erratasheet
       notsubmittedtothecourtreporterwithin Rulc30(e)'sthirty-day timeframe);
       H am bleton B ros.Lum ber Co.v,Balkin Enters..Inc.,397 F 3d 1217,1225-26(9th
                                                                  .




       Cir.2005)(excludingcorrectionsin partbecausetherecorddid notshow the
       plaintiff'scorrectionsweresubmittedwithinthethirty-day
                                                            .deadline).
             From this stricture,itfollow sthatan errata sheetthatneycr w as subm itted to

       the courtrcporter as w asthe case here - likew ise is a nutlity. See e.g.,R4#d v,-




       Hernandez,1l4 Fed.Appx.609,611(5th Cir.2004)(affirmingexclusionoferrata
       sheetthathadbeenfiled outsideRule30(e)'sthirty-day window and never
       subm itted to the courtreporter,butrathcr had been attached to a response to a

       motionforsummaryjudgment,becausetslkulc30(e)doesnotprovideany
       exceptionsto itsrequirements'');Fogalv.CoastalRest.M Rm t.jlnc.,452 F.Supp.
                                                                      -




       2d.l286,1298(S.D.Ga.2004)(rejectingdeposition erratasheetbecauseitfailed
      tocomplywith Rule30(e),asitwasnotappended to thedepositionbyacertifying
      courtreporter). In such cases,oùce the courthasexcludcd theputativeerrata
      docum ent,the deponent'soriginal,unamended transcriptcertified by the court

      reporter scrvvs as the deponent's deposition testim ony.

            A second proceduralrequirem entprovides thatifthe errata sheetm akes


                                               81
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 89 of 105
 Case 1:94-cv-O268O-JAL Document626 Entered on FLSD Dùcket01/12/2012 Page 84 of100




        'tchangesin form orsubstance,''the w itness m ustiisign a statem entlisting the

        changes and the reasons for m aking them ''Fed,R.Civ.P,30(e)(1)(B).ti
                                                     .
                                                                            ltisnot
        enough forthewitnessto give generalconclusory reasonsforallthe changesatthe

        end ofthe transcript.'' Sanford v.C B S.Inc., 594F.jupp.7l3,715(N .D .111.

        1984).N orisitsufficientfo?itthe witnessto record no reasonsataI1upon the
       deposition butm erely to claim thatthc reasons are çeither explicitorreasonably

       im plied from the circum stances.''' Id.(quoting Lugtix v.Thom ass89 F.R .D .639,
                                                             -




       641(N.D.111.l981)).Ratller,ç'thewitnessmuststatetàespecificreason forthe
       particularchangeafterçgçh m odification.'' Id. C ourts often either strike errata

       sheetsfailing to include astatem'cntofreasonsexplaining corrections or orderthe
                                                                               ,


       w itness to state the reasons w ith the requisite specificity. Seese.q.,EBC ,lnc.,6 18
                                                                                   -




      F.3d at266(stcourtshave found thatthefailuretoprovideastatementofreasons
      alone sufficesto strikc a proposed change.''(citing Höll
                                                             gnd,198 F.R.D,at653,
                                                                                .
      guffv.Lohdell-Em çry M fg.Co., 926F.Supp.799,804 (N,D.lnd.1996))).

             Finally,ifthe deponentsubm its hererrata sheetto the courtreporter w ithin

      Rule 30'sthirty-day deadlin: and providessufficientreasons forherchanges,the

      courtm ay order the reopening ofherdcposition, subjectingherto further

      questioning pertaining to heram endcd answ ers. Upon suchan orderyt
                                                                        ifgdleposing
      counselcan ask questions which were madenccessary by the changed answers
                                                                                       ,




                                                82
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 90 of 105
 Case 1:94-cv-O268O-JAL Document626 Entered on FLSD Docket01/12/2012 Page 85 Of10O




       questions aboutthe rcasons the changesw ere m ade, and qucstionsaboutw here the

       changesoriginated,whetherwith thedeponentorwith hisattorney. ''' Sanford.594-




       F.Supp.at715 (quotingLugtig.89F.R.D.at642).Thatsaid,theanswersthe
       w itnessoriginally gave to dcposing counsel's questions w illrem ain partofthe

       record and can be rcad atthe trial. The Luqtia courtexplained this w ell:

             Nothing in thcIangtlageofRule30(e)requiresorimpliesthatthe
             originalansw ers are to be stricken w hen changts are m ade. ln fact,
             the R ule's instruction thatthe changesbe m ade ''upon the deposition''
             im pliesthe originalansw ers w illrem ain. Policy also supports that
             conclusion.

            The w itness w ho changcshigtestim ony on a m aterialm atter betw een
            the giving ofhis deposition and his appearance attrialm ay be
            im peached by his form cr answ ers, andthecross-cxaminerand thejury
            are likely to be keenly interested in the reasons be changed his
            testim ony. There is no apparentreason w hy the w itness w ho changes
            hism ind betw een the giving ofthe deposition and its transcription
            should stand in any better case.




            TheRuleislesslikely to bcabused ifthedeponentknow sthata11the
            circum stances the originalansw ers as w ellas the chabges and the
            reasons willbesubjeùttoexamination bythetrieroffact.
      89 F.R.D.at641-42 (citationsom itted).

                                               lI.

                                               A,

            KarenAmlongknew wellthepurposebchindaRule30(e)erratasheet She              .



      knew thatan errata sheetis m eantto alertthc courtreporterto possible errors in



                                               83
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 91 of 105
 Case 1:94-cv-02680-JAL Docum ènt626 Entered on FLSD Docket01/12/2012 Page 86 of100




       hernotes ortranscription ofhernotes, notto m aterially change sw orn deposition

       testim ony orto add responses thatdeposing counsel's questions did notelicit.

              KarenAm long exhibited herknowledgeoftheseerratasheetobjectives
       w hen she represented N oreltls atN orelus's firstdepositipn, taken on A ugust3,

       1995. Thatearlierdeposition w as taken by Denny's attorney, Jon Stage ofH olland

       & K night,before courtreporterM ark Silverm an.4 A tthe deposition's conclusionjs

       KarenAmlong invoked Norelus'sRule30(e)righttoreview thetestimony
       transcript. Subsequently,on Septem ber 27, 1995, after obtaining an extension of

       thc Rule's thirty-day review period, K aren A m long subm itted a Rulc 30 errata

       sheetto the courtreporterjSilverm an. Thaterrata sheetw as prepared after one of

      theAmlongs'associates/accompaniedbyNorelusandherbrother,Anthony,who
      acted asNorelus'sinterpreterj?visitcd Silverman'soffice and review ed the

      deposition transcript.


             4 AverilM arcusappearcd atthedeposition forM eosCorp., lnc. AsifJawaid and Raheel
      Ham eed had been added to the qaseasdcfcndantson July 27, 1995.w hen Norelus tiled herfirst
      am ended com plaint. Thcy were notserved with proccss, however,untilgometim eafterAugust
      3,and therefore ncitherofthem appearcd norwasrepresented atthc August3 proceeding.
      Norelus'sbrother,Anthony Norelus,attended the proceeding asaspectator, A Creolc language
      interpreteztranslated Stagc'squestionsinto CreoleforNorelusand Norelus'sangwersinto
      English.
            5 The deposition began at 1I:29 am .and cnded at5.
                                             .               '10 p.m .the same day.
            6 Therecord doesnotcontain theassociate'sidentity.
            ? Noreluslackcd the fundsto pay fora Iicensed Creolt interpreter.


                                                  84
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 92 of 105
 Case 1:94-cv-0268O-JA L Docum ent626 Entered on FLSD Docket01/12/2012 Page 87 of100




               The transcriptconsistcd of 153 pages, The errata sheet,how ever, posited

        correctionsto only four ofthose pages and, itsclf,w as less than one page in length,

        Further,only one ofthe correctionsadded wordsto an answerNorelushad given in

        response to a quegtion posed by Stage.F Silverm an, having received the errata

       shectincompliancewith Rule30(e),attachedittothedeposition and sentthe
       depositionto llolland & KnightwithhisRulc3049 certificate          .



              A s the nextsubpartm akesclear, itappears obvious thatw hen w e take into

       accountK aren Am long's bçhavior follow ing N orelus's firstdeposition, w hich

       indicated thatshe fully understood the operation ofRule 30, w e m ustreach the

       cgnclusion thatshc did notintend N orelus's later 4terrata sheet'' the one atissue

       here- to function asa form alR ule 30 errata sheetw ith lçgaleffect.

                                                   B.

             Norelus'ssecond deposition com menced on January 9, 1996.9 K aren

      A m long assigned Lisa Stern, anew associate atAm long & A m long the task of
                                                                       ,

      representing N orelus during the procceding, and the deposition took al1otpartof


              B Astranscribed, linc 7lon page53 ofthedeposition reported Norclug'sansweras
      1$No*'to thequestion:1$Hem ade an unwelcomed scxualadvancetoward you on the third tim
      you didn'twelcom eit you didn'tinvite it,itwasn'tvoluntary?'' On theen'                e;
                                                                            ata sheet, Norelus
                            ,
      gavc thisansw er:ç%ltwasnotvoluntary. Itwasunw elcom ed.Idid notinvite it,''
             9 Thedeposition wastaken pursuantto thenoticeoftaking deposition thatJawaid's
      eounsel,Conroy,Sim bcrg & Lewis, filed on November27, 1995.JodyL.W arren served as
      courtreporter;Gerald Brossard functioned asNorelus'sCreole Ianguagcinterpreter.


                                                  85
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 93 of 105
 Case 1:94-cv-02680-JAL Docum ent626 Entered On FLSD Docket01/12/2012 Page 88 of100




       eightdaysand ended on February l4,1996, Upon the d'
                                                         eposition'sconclusion,

       Stern invokedNorelus'sRule30(e)righttoreview herdeposition'stranscripts.
       Stelm needed m ore than thirty days to review the transcripts, and the districtcourt

       grantcd hcran extensionaklntilJunc20,l996, to com plete herreview . Stern did

       so- under K aren A m long's supervision.

             W hen finished,Stern's review yielded the sixty-three page errata docum ent

       consisting of868 changes. K aren A m long,how ever,never subm itted this dterrata
                                                               .1

       sheet''- in the form ofa signed etstatem entlisting the changes and the reasons for

       makingthem''- to1hecourtrcporterin accordancewithRule30(e).Theerrata
       docum ent,as a consequtnce, neverbecam e partofN orelus's deposition via the

       rcporter'sRule 30(9 certification.Instead,asdefcnsc counselhasdeclared,Karen
       A m long presented the docum entto them alone.

             ltisobvious w hy K aren A m long opted notto subm itto the courtreporterthe

      crrata docum entgiven to hcrby Stern:she knew thatthe courtreportqr could not

      possibly have m adc 868 transcription errors. M oreover, m ojtofthe errata

      docum ent's changes consisted ofnew Aetestim ony,''thatis,thedocument(1)

      m aterially changed answ ersN orelushad given to questions posed to her, and(2)

      contained statem entsunresjonsive to any ofthe qucstionsputto her. Am long

      knew thatsuchtestimonywould notqualifyasdtchanges''underRulc30(e)           .
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 94 of 105
 Case 1:94-cv-02680-JAL Docum ent626 Entered on FLSD Docket01/12/2012 Page 89 Of10O




              ln lightofN orelus's m ultitude ofam endm ents, how ever,K aren A m long

       faced a scrious dilem m a- and she knew it. Stern, in review ing the deposition

       transcriptg w ith N orelus and herCreole interpreters,N orelus's brothers A nthony

       and Luke and herfriend lm maculata Charles,'odiscovered thatm uch ofwhat

       Noreluswastelling her(tbrough thcscinterpreters)proved starkly inconsistent
       w ith heroriginaldeposition statem ents. ln otherw ords,Stem learned thatN orelus

       potentially had lied,and K aren A m long realized this. In lightofthis discovery,

       K aren A m long fcltethically obligated to revealN orelus's inconsistencies to

       defense counsel,and she used Stern's tterrata sheet''asthe vehicle to m ake this

       disclosure.ll

             K aren A m long's sense ofobligation derived from the Florida R ules of

       ProfessionalConduct. Thoserulesrequired herto inform opposing counselof

      N orelus'sinconsistentstatem ents. Forinstance,FloridaRuleofProfessional

      Conduct4-3.3(a)(4),which govetnsan attorney'sduty ofcandortoatribunal,
      dcclares! çïA Iaw yershallnotknow ingly ...perm itany w itness .       . .   to offer


              19 Noreluslacked fMndsto hirea Creoleintem reter. Therecord suggeststhatallthrec
      intem reters,herbrothersand Charles,were notpresenteach time Stern and Norelusw entto the
      courtreporterlsofficeto revicw the deposition transcript.
             1)Asthecourthasobserved, ttKarcn Amlong testifiedlhatthe Am longs'purposein
      submittingthenovella-length errata shcctwas'notto hidcthingsfrom people, butto makefull
      disclosnre'inordertoidothebegtjob(they)couldtopresentashonestlyasgtheyjcouldwhat
      thctruth was.'''Anteat34.


                                                 87
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 95 of 105
 Case 1:94-cv-02680-JAL Docum ent626 Entered on FLSD Docket01/12/2012 Page 90 of100




        testim ony orotherevidence thatthe lawyerknowsto be false.... If a law yerhas
                                                               .




        offered m aterialevidence and thereaftercom es to know of its falsity, the law yer

       shallyakç reasou ble rem edialrpeasures.''Fla.BarReg.R.4-3.3(a)(4)(emphasis
                                       -




       added). Thisrule equally -dapplieswhen the lawyerisrepresenting aclientin an

       ancillaryproceedingcondtlctedpursuanttothetribunal'sadjudicativeauthority,
       such as a deposition.'' Fla. B ar Rcg.R.4-3.3 cm t.l.

             A dditionally,Florida Rule ofProfessionalC onduct4-3.4(b),which governs

       a law yer's obligation ofcandorto heropponent, worksip combination with Rule

       4-3.3. R ule 4-3,3 em bodies the idealthatevery law yerserves, notonly as an

       advocate.butas an officerofthe court. Thus,each law yer ow es basic duties of

       f-
        airness to opposing counsel. To encourage fairness to opponents
                                                                       , Rul
                                                                           e4-3.4(b)
       declaresthatd'fa:lawyershallnot...counselorgssistawitnesstotestify falsely''      .



      Fla.BarReg.R.4-3.4(b)(cmphasisadded). Ifaclienttestifiesfalsely, and the
      attorney know s this,the attorncy's professionalobligation is to take rcasonable

      steps to rem edy the error. In other words, the lawyerow esheropponenta duty to

      discloseherclient'slruthfultestim ony;otherwise, the attorney w rongfully

      i*assists*'hisclientin testifying falsely. See.e.M..H arrison v.M iss. Bars637 So.2d

      204,225(M iss,1994)(findingthatattorneyviolated M ississippi'sprofessional

      responsibilityrule3.4(b),thelanguagcofwhich mirrorsFlorida'snlle, becausehe


                                               88
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 96 of 105
 Case 1:94-cv-0268O-JAL Document626 Entered on FLSD Docket01/12/2012 Page 91 of100




       failedtodisclosethefalsity ofhisclient'stéstimony).
               K arcn Am long used the Stern-created t%errata sheet''as a m eans to com ply

       w ith these professionalresponsibility rules, notwithstanding the factthatitcould

       prove detrim entalto herclient's case. The docum ent- w hich am ounted to nothing

       m ore than a lctterbetween opposing counsel- arm ed defensecounselwith

       advance notice ofw hatN orelusw ould say w hen called to the w itncss stand and

       thus creatcd a significanthurdle for A m long to overcom e at1rial. !2 Itproves

       extrem ely difficultto envision any strategic advantage K aren A m long gained for

       N orelusby w ay ofherdisclosures.


                                                    111.

              O n A ugust 1,1996,afterK aren Am long presented the errata docum entto



               12Theerratadoculnent, iowever,haddubiousevidentiaryvalue. Ashighlighted above,
       itconstituted nothing m ore than a written com munication- a letter- from Karen Am long to
       defensecounscllhatinformed them thatherclienthad testified falsely on deposition and posited
       statementsshe thoughtherclientshould have madcinitially. True,Norelussigned hererrata
      document,certifying underoath thatshe had Gtread''the deposition transcriptand 'tthatsaid
      transcùptisatrue and accurate recording oftheproceedingshad atthetim eand place
      designated,with thetxceptions, ifany,on theERRATA sheet''ButN oreluscould not
                                                                  .

      adequately read English,which iswhy she needcd an intemreterto tellherin Creole whatthe
      transcriptrevealed.Nor,forthatsam e reason, could she effectively read the%lerrata sbeet.''
      Stem prepared the erratadocum ent, and nothing in therecord indicàtesthatan interpreterread it
      toN orelusafterStern prepared iî. Itappearsthattbe 'Kerrata sheet''rcûectswhatone ormoreof
      the interpreterstold Stern thatNorelushad expressed in Creole. The interpreterswerepotential
      w itnegses.They couldrelate, asparty admissions,whatN orelustold them , butneithcrStcm nor
      Karen Am lcmg could do so. AI1Stern could relatciswhatthe intem reterstold her;aIlAm long
      could relate iswhatSlern told her.


                                                   89
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 97 of 105
 Case 1:94-cv-02680-JAL Docum ent626 Entered on FLSD Docket01/12/2012 Page 92 Of100




       counselfor deftndants D enny's,M eos,and Jaw aid, thoscdefendantsjointlymoved

       thedistrictcourtto dism issN orelus'scase on the ground thatthescopcand

       breadthoftheSscrratasheet''changesdemonstratedthatNorelushadperjurcd
       herself on deposition. A lternatively, themotionindicated thatttlilf...thte)Court

       decidesnotto dism issPlaintiff'scase, Defendant'sLsic)reluctantlyrequestthat

       lbis Courtstrike Plaintiff's errata sheetand treatPlaintiff's deposition as if she

       rcfused to sign the depositioà orw aived signing it'' (emphasisin original). Asa
                                                          .




       finalalternativc,the m otion requested thatthe courtreopen N orelus's deposition.

             The substantive basis fordefensc counsel's m otion to strike the (lerrata

       sheet''was,in essence,thatthefkamersofRule30(e)(1)(B)didnotcontemplate
       thatftchanges in form or substance''included statem entsthatdirectly contradict

       those m ade by the w itness during her deposition or those notresponsive to the

      questionsputto the witnessduring herdeposition. A s authority for this

      proposition,defenst counselcited G recnw ay v.InternationalPaper Co.,w hich
                                                 -




      declared thatRule30(e)%fcannotbeinterpretedto allow onetoalterwhatwassaid
      underoath''through substantive am endmentsin an erratasheet. 144 F.R .D .322,

      325(W .D.La.1992).AccordingtotheQreenway court,thcrationaleforthis
      interpretation isthatifa deponentcould substantively amend herdeposition

      testim ony through an errata sheet,she i.could m erely gnsw erthe qucstions w ith no


                                                90
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 98 of 105
 Case 1:94-cv-O2680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 93 of1OO




       thoughtatal1then return hom e and plan artfulresponses. D epositions diffexfrom

       interrogatories in thatregard, A deposition isnota takc hom e exam ination.'' 1d.In

       Greenwayaon deposing counsel'sm otion, thedistrictcourtstruck the errata sheet,

       whichhadbeen properlysubmitted tothecourtreporterunderRule30(e),for
       attem pting to substantively am end the deposition testim ony'
                                                                    , ordered thatltthe

       dcposition ...betreatedasiftheplaintiffrefusedtosignthedepositionorhardl
       w aived the signing ofthe deposition'';and directed the courtreporterto certify the

       deposition in accordance w ith its order. Id.

             ln the presentcase,defense counselknew thatthe Sterrata sheet''had bevn

       presented only to them by Karen A m long and notsubm itted to the courtreporter

       and thereafterm ade partol-N orelus's deposition via thc rcporter'scertification

       underR ule 30. D efense counsel,how ever, failed to inform thedistrictcourtofthis

       fact in both their m otion to strike ortheirsupporting m em orandum - '3 To the

      contrary,they im plied thatthe Eterrata shect''had been m adc partofN orelus's



             13In supportoftheirmotion to strikeandlo show Norelushad violated theGrcenway
      princigle,defensecounselprovidedthecourtwithacopyofthe%serratasheet''andmerely
      's
       highllghtedselectexcemtsoffNorelus'sqchangeswhichtwereldirectlyrelevanttoher
      allegationstoillustratethelengthandbreadthofIherlmisrepresentations'* They did so,they
                                                                          .

      claimedybecauseiidetailingeverychangeingNorelus'sldepositionwouldrequirevolumes,
      ratherthan a memorandum oflaw.''Asaresultofthistactic, however,thecourthad no way in
      which to determine whetherNorelus'serrata documenthad been attached to the courtreporter's
      Rule30(9 certificate.


                                                  91
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 99 of 105
 Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 94 Of100




        deposition underthe courtreporter'scertification. Theircitation to Greenw ay

        highlightsthis.The Greenway errata sheetwasstruck form aking substantive

       changes. lm portantly,however,thaterrata sheethad been properly subm ittcd to

       the courtreporterunderRule 30(e). Logically this m akcs sense: in order fora
                                         ;
       courttostrikcaRule30(e)erratasheetformakingsubstantiveamendmentsto
       deposition testim ony,there firstmustbe a Rule30(e)errata sheet thatis, one in

       com pliance w ith the R ule's proceduralm andates. In the presentcase,how ever,

       nont existed;yet,the districtcourtw as 1ed to believe otberw ise.

              A dditionally,assum ing thatthe districtcourtm ightnotstrike the 'terrata

       sheets''defense counsel,citing Luatic v Thomas,89 F.R.D.à39(N.D.111.1981),
                                                 .




       alternatively m ovcd the courtto reopen N orclus's deposition. LuRtia,like

       Grcenway,involved an erratasheetthatcontained num croussubstantive changes.

       But,as in G reenw ay,the Lugtia errata sheethad properly been subm itted to the

       courtreporterunderRule30(e).Thedeposed witnesswasthedefendant,who,in
       subm itting his changes to tlle reporter,failed to state the reasons for them , as

      requiredby Rule30(e)(1)(B).Thcdistrictcourtorderedthedefendanttçto havethe
      changeshewisheld)to makein hisdeposition tcstimonyand thereasonsforthe
      changes w ritten in the depoaition atthe pointofchange and aftcrthe original

      answ ers by the reporter.'' 89 F.R .D .at642. Depending on thc cxtentofthe



                                                     92
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 100 of
                                     105
Case 1:94-cv-0268O-JAL Document626 Entered on FLSD Docket01/12/2012 Page 95 of100




       changes,the courtindicated thatthe w itness m ay be required to subm itto further

       questioning (on deposition).Jd. O nceagain,how ever,aproperRule 30 errata
                                       -




      shettrem ained aprtrequisiteto the deposition'sreopening based upon the

      am ended answers. And,yetagain,because defensc counsel, here,cited this

      authority,the districtcourtwasled to bclieve thatalcgally effective docum ent

      existed w hen one,in fact,did not.



             The districtcourtentertained defense counsel's m otion on paper- thatis,

      w ithouta face-to-face m eeting w ith thc parties'attorneys. A s a conscquence,and

      because the m otion suggested thatN orelus's errata docum entcom plied w ith Rule

      30,.4the districtcourt, in an A ugust26,1996 order,citing Lultig v.Thom as,

      declared that'sfalfteradeponcntchangesadeposition ip accordance Fjyh Fed.R.
                                                                  -




      Civ.P.30(e),the deposition w illbt reopened ifthe deponent'schangesm ake the

      deposition incom plete or useless w ithoutfurthertestim ony-'' Lugtig.89 F.R .D .at

      642(tmphasisadded).Thecourthasfullyrtlayedthefactsthatoccurred
     thereafterthatultim ately resulted in thedistrictcourt'slcvying over$387,000 in


            14Ashighlighted in part111, by citing Greenway v,InternationalPaperCo..144 F.R.D.
     322 (W .D.La.1992),andLuatiav.Thomas,89 F.R.D.639(N.D,111.1981),casesin whichthc
     erratasheethadbeensubmittedto1hecour'treporterundcrRulc30(e)andmadepartofthe
     depositionunderRule3049,defensccounseleffectivelyrcpresentedthatthet<en-
                                                                            atasheçt''at
     issuehad liktwise been submitted to the courtreportcrand made partofthe deposition.


                                                 93
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 101 of
                                     105
Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 96 of100




       sanctions againstthc A m longs. A nte at 17-21.

             H ad defense counselinform ed the districtcourtthatN orelus'serrata

      docum enthad notbeen subm itted to the courtreporterin accordance w ith Rule

      30(e)(l)(B)andthushad Ilotbeen madepartofNorelus'sdeposition viathe
      reporter'sRule30(0 certification,thedistrictcourtwouldhave(1)concludedthat
      the E<errata sheet''am ounted to nothing m ore than a Ietterfrom K aren A m long to

      opposingcounsel;(2)treated theç.erratasheet''asanullity,havingnolegaleffect;

      (3)heldthatNoreluswaivedherrightto readandsignherdeposition;and (4)
      ordered thatherdeposition on record w ould consistofthe originaltranscriptas

      certified by the courtreporter. Becausc ofdefense counsel's fpilure to inform the

      dislrictcourtofthe 4serrata shect's''non-existentlegalstatus, how ever,the district

     courtnevercould reach the properdisposition of the defendants'A ugust 1, l996

     m otion and the litigation continued. A s the nextpartsuggests,this is no basis on

     which to im pose sanctions.



                                               A.

            lnAmlong & Amlqpg v.Denny's,Inc.(çtAmlona193,thiscourtsaidthat
     i'theplain languageof(28U.S.C.9 l927)imposesthreerequirementsforanaward
     ofsanctions''underthe statute:


                                               94
Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 102 of
                                     105
Case 1:94-cv-02680-JAL Docum ent626 Entered on FLSD Docket01/12/2012 Page 97 of10O




             First,the attorney m ustcngage in tiunreasonable and vexatious''
             conduct. Second,thatt'unreasonable and vexatious''conductm ustbe
             conductthativm ultiplies the proceedings.'' Finally,the dollar am ount
             ofthe sanction m ustbeara financialnexus to the excess proceedings,
             i@e'
                *:thesanction m ay notexceed thed'dosts;expenses,and attorneys'
             feesreasonably incurred because ofsuch conduct.''

      500F.3d 1230,l239(l1thCir.2007)(quotingPeterson v.BAlRefractoriess124
      F.3d 1386,1396 (11th Cir.1997)).
            %étAJnattorney multipliesproceedingstunreasonablyand vexatiously'within
      thc m eaning ofthe statute only w hen the attorney'sconductis so egregious thatit

      isttantamountto bad faith.'''Id,(quotingAviraan v.Hull,932 F.2d 1572,1582
      (11th Cir.l99l)).

            gFjorpurposesofj 1927,badfaith turnsnoton theattorney's
            subjectiveintent,butontheattorney'sobjectiveconduct.
            The term ç'unreasonably''necessarily connotes thatthe districtcourt
            m ustcom pare the attorney'sconductagainstthe conductofa
            'treasonable''attorneyandmakeajudgmcntaboutwhetherthe
            conductwasacceptableaccording to someobjectivestandard. The
            term iivexatiously''sim ilarly requires an evaluation ofthe attorney's
            objectiveconduct.
      1d.atl239-.
                40 (citationsom itted).
                                               B.

            W iththisobjectivestandârd inmind,Iconsiderwhatarcasonableattorney
      in K aren A m long's position w ould have done w hen faced w ith the sixty-three page




                                               95
        Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 103 of
        Case 1:94-cv-0268O-JAL Document626 Enter105
                                                ed on FLSD Docket01/12/2012 Page 98 of100




              errata SheetStern prepared.15 A shighlighted,the reasonable attorney w ould not

              have sentitto the courtreporterbecause itdid notpropose the sortofitchanges''

              theframersofRule30(e)contemplated.Tothecontrary,Kâren Amlongdid
              cxactly w hata reasonable- and ethical- law yerw ould have done.

                     KarenAmlong did nottaketheRule30(e)(1)(B)stepandsendthecourt
              reportera signcd statem entofchanges. She,instead,provided defense counsel

              w ith the statem ents N orelushad m ade to her interpreters and,via the intem reters,

              to Stern. She disclosed thc statèm ents in a docum entthat,although entitled %çerrata

              sheet,''had no m ore legalcfficacy than a letter. In thc districtcourt's view ,and the

              court's today,sending the docum entto defense counselm ultiplied the proceedings

              unreasonably andvexatiously and rendered theAmlongsamenableto j l927
              Nanctions.

                     lcannotagree. Ifanything,providing defense counselw ith the statem ents

              w as professionally appropriate- ifnotrequired. M oreovcr,defense counsel's

              ow n m istakes contributed equally to m ultiplying the proceedings thatoccurred



                      15 One mightbe tempted to faultKaren Amlong forhaving Stern representNorelus
              during thedeposition atissue- including the litigation ofmotionsrelating to thetaking ofthe
              deposition. Stern wasa recent1aw schoolgraduate and had notbeen a m em berofTheFlorida
              Barformorethan acoupleofm onthswhen Am long assigncd herto Norelus'scase. Assum ing
              thatKarenAmlong'sjudgmentln doing thisdemonstratedaprofound lackofprofessional
              judgment,Icometotheconclusionthatitisirrelevanttotheresolutionoftheissuebeforethe
    #         courttoday,the issue Ilaid quolcd atthe outset.
J1
.
       Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 104 of
                                            105
       Case 1:94-cv-02680-JAL Document626 Entered on FLSD Docket01/12/2012 Page 99 of100




             aftertheirreceiptofN orelus's errata docum ent. D efense counselindicated to the

             districtcourtthatthe errata docum enthad,in fact,been properly subm itted to thc

             courtreporterin compliancewith Rule30(e),Thiscrrorprolongedthelitigation
             thatIed to the defendants'additionalexpenditure ofover$387,738 in attorneys'

             feesandcostsand,ultimately,causedthedistrictcourtto imposej 1927sanctions
             againstthe Am longs in thatam ount. Today,the courtaffirm s the districtcourt's

             sanctionsaw ard and,in cffect,requircsthe Am longs,notwithstanding K arcn

             Amlong'sobjectivelyreasonableactindeliveringtheerratadocumentto opposing
             counsel,to shoulderthe costs thatdefense counsel's ow n failings equally caused.
 1           This is im proper.


                                                        V 1.

                    Forthe foregoing reasons,I dissent,:6


                    16 Thecourtcorrectly statcsthatno one- notthe attorneysfortheparties,themagistrate
             judge.yhedistrictcourtjudge,ortheAmlonaIpanel- hasexplicitlyacknowledgedthatthe
4 #,         G'erratasheet''didnotbecomepartofNorelus'sdeposition inaccordancewith Rule30(e)and(9.
             Thefailuretopointthisoutby thclawyersandthejudgeswhohavehandledthiscasedoesnot
             altcrthefacts,(1)thatthecourtreporterneverhadtheopportunitytoconsidcrthetranscription
             errorsshe,thereporter,m ade according to the erratasheet,since theAmlongsdid notpresentthe
             documenttoherinconfonnancewithRule30(e)(2);and(2)thatthecourtrcporter,didnot
             certifythcdeposition and theerratasheetinconformancewith Rule30(9.Theissuethus
             becomeswhetherthispanelisftlrecloked from consideringthosefacts.
                     The courtholdsthatwe areprecluded from considering the issueand theseRule 30
             com pliance factsbecausethcAm longsdid notpointthem outto thedistrictcourtorcite them in
             theirbricfon appealto thiscourt.Anteat487-88.(n elaw-of-thc-casedoctrinedoesnot
             precludcsuchconsideration bccauseAmlona Idid notaddresseitherexpressly orby necessary
             im plication thequestion ofwhetherthe errata sheetbecame partofNorelus'sdeposition in
             accordancewith Rule 30. Seee.c.,Terrellv.Household GoodsCarriers'Bureau,494 F.2d l6,


                                                        97
    #
            Case 0:17-cv-60533-JEM Document 208 Entered on FLSD Docket 06/21/2019 Page 105 of
                                                 105                            Page 1O0 of
            Case 1:94-cv-02680-JAL Docum ent626 Entered on FLSD Docket01/12/2012
                                                  100




#




                 19(5thCir.1974)(discussinghow thelaw ofthecasedemandsthelowercourtfollow whatbas
                 beendecidedatan earlierstageofthecaseeithcrexplicitlyorbynecessaryimplicationl.)
                        Asstatcd in partV.A &and acknowlrdged by thecourt,antc at28,sanctionscannotbe
                 ilnposedunder78U.S.C.j I927absentafindingofbadfaith.Simpleinadvertenceorattorney
                 negligencedoesnotsuffk e. Salkilv.M ountSterling Twp.Pol
                                                      -                 iceDep't.,458F.3d520,532(6th
                 Cir.2006).In myview,theAmlongswereguiltyofmerenegligence notbad faith in failing
                 to pointoutto thedistrictcourt,and to thiscourton appeal,thattheAterrata sheet''atissuewas
                 notan errata sheetwithin thepurview ofRule 30,but,instead,wasan attem pt albeit,ahighly
                 nnorthodox attem pt to inform opposing counseloftheirclient'saltered facmalposition,
                 Defensecounsel,asstressed,provedjustasnegligcntinthisregard.Hadeithersideinformed
                 thecourtthatthe erratasheethad notbeen madepartofNorelus'sdeposition in confbrmanc             ,

                 withRule30,j1927sanctionsneverwouldhavebeenimposed.                        l                  f'
                                                                                            iyrue -
                                                                                          aekqU-s. '
                                                                                                               xh
                                                                                                   E%vgn
                                                             98                                t           k   mp   .
                                                                                         Es/c- -
                                                                                              k        -            '
                                                                                              )Atl
                                                                                                 onta-G**>
                                                                                                       :


                                                                                                               (
        *
